 



Exhibit 10.40
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN
REQUESTED IS OMITTED AND IS NOTED WITH “*****.” AN UNREDACTED VERSION OF THIS
DOCUMENT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
REVENUE PARTICIPATION PURCHASE AGREEMENT
Dated as of July 25, 2007
among
MQP, LLC
as Issuer,
SGF ENTERTAINMENT INC.
as a Revenue Participation Holder,
and
LIONS GATE ENTERTAINMENT INC.
as a Revenue Participation Holder,
and
LIONS GATE FILMS INC.
as Distributor for Film Productions
and
LIONS GATE TELEVISION INC.
as Distributor for Television Productions
 

 



--------------------------------------------------------------------------------



 



     REVENUE PARTICIPATION PURCHASE AGREEMENT, dated as of July 25, 2007, among
MQP, LLC, a Delaware limited liability company, as “Issuer” and SGF
ENTERTAINMENT INC., a Delaware corporation (“SGF”), LIONS GATE ENTERTAINMENT
INC. (“LGEI”), LIONS GATE FILMS INC., a Delaware corporation (“LGF”), and LIONS
GATE TELEVISION INC., a Delaware corporation (“LGTV”).
INTRODUCTORY STATEMENT
     Terms in this Agreement are used as defined in Article 1 or as defined
elsewhere herein.
     Whereas on the Initial Closing Date Issuer wishes to issue and sell, and
the Revenue Participation Holders wish to purchase, the Initial Revenue
Participations subject to the terms hereof in accordance herewith.
     Accordingly, the parties hereto hereby agree as follows:
1. DEFINITIONS
     For the purposes hereof, unless the context otherwise requires, the
following terms shall have the meanings indicated, all accounting terms not
otherwise defined herein shall have the respective meanings accorded to them
under GAAP. Unless the context otherwise requires, any of the following terms
may be used in the singular or the plural, depending on the reference:
     “Accounting Period” shall mean, with respect to a Funded Qualifying
Project, (i) each ***** during the ***** following the Release Date for such
Funded Qualifying Project; and (ii) thereafter, each quarterly period during the
Term; provided, however, that the first Accounting Period for each Funded
Qualifying Project shall commence on the date of receipt of the first Gross
Receipts for such Funded Qualifying Project.
     “Adjusted Receipts” has the meaning attributed thereto in the Master
Distribution Agreement.
     “Affiliate” shall mean any Person, which, directly or indirectly, is in
control of, is controlled by, or is under common control with another Person.
For purposes of this definition, a Person shall be deemed to be “controlled by”
another Person if such latter Person possesses, directly or indirectly, the
power either to direct or cause the direction of the management and policies of
such controlled Person whether by contract or otherwise.
     “Affiliate Payment” shall mean, with respect to a Qualifying Project, an
amount payable to (i) Issuer, LGEI, Distributor or any of their respective
Affiliates, (ii) any officer, director or management of Issuer, LGEI or
Distributor or any entity in which officer, director or management of Issuer,
LGEI or Distributor has any interest or (iii) any officer, director or
management of any affiliate of Issuer, LGEI or Distributor or any entity in
which any officer, director or management of any affiliate of Issuer, LGEI or
Distributor has any interest, excluding in each case payments expressly
permitted hereunder; provided, however, that each Executive Producer Fee shall
not be considered an Affiliate Payment.

1



--------------------------------------------------------------------------------



 



     “Agreement” means this Revenue Participation Purchase Agreement, as
amended, supplemented or otherwise modified, renewed or replaced from time to
time, and references to “Articles”, “Schedules” and “Sections” refer to
Articles, Schedules and Sections of this Agreement.
     “Ancillary Rights” means and includes the right to exploit all ancillary,
incidental and subsidiary rights in and to any Qualifying Project, including,
without limitation, all Merchandising, commercial tie-ins, music, music
publishing, soundtrack, photonovel, novelization, screenplay publication,
interactive media, multi-media, and theme park (or other “themed” or
location-based attraction) rights.
     “Applicable Law” shall mean all provisions of statutes, rules, regulations
and orders of the United States of America, any state thereof or municipality
therein or of any foreign governmental body or of any regulatory agency
applicable to the Person in question, and all orders and decrees of all courts
and arbitrators in proceedings or actions in which the Person in question is a
party.
     “Board” shall mean the Board of Governors of the Federal Reserve System.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks are required or permitted to close in either the Province of
Quebec or the State of California.
     “CIPO” shall mean the Canadian Intellectual Property Office.
     “Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, as codified at 26
U.S.C. § 1 et seq. or any successor provision thereto.
     “Co-Financier” means a Person that is not an Affiliate of LGEI, the Issuer
or the Distributor who makes an investment in a Qualifying Project pursuant to a
Co-Financing Transaction.
     “Co-Financing Amount” means, with respect to a Qualifying Project, all
amounts actually received by Issuer or its Affiliates on a non-refundable basis
from any Co-Financing Transaction; provided, however, that Co-Financing Amounts
shall exclude any Co-Financing Participations.
     “Co-Financing Participation” means any amount payable to any Person that is
not an Affiliate of LGEI in connection with a Co-Financing Transaction,
including pass through and defeasance amounts.
     “Co-Financing Transaction” means, with respect to a Funded Qualifying
Project, (i) tax advantaged financing transactions, including, without
limitation, tax credits, government incentives, labor credits, sale/leaseback
transactions, governmental subsidy/rebate programs or similar transactions and
other so-called “soft money” transactions, in each case, that are contemplated
to create a so-called “soft money” benefit, or (ii) a transaction pursuant to
which a Co-Financier provides a Co-Financing Amount.

2



--------------------------------------------------------------------------------



 



     “Co-Producer” means, with respect to a Qualifying Project, any co-producer,
co-venturer, joint venturer or other production participant that is not an
Affiliate of LGEI.
     “Copyright” means, with respect to a Qualifying Project, all Canadian,
United States and other copyrights, whether registered or unregistered, and
pending applications to register the same, for or pertaining to such Qualifying
Project.
     “Copyright Owner” means the owner of the Copyright in any Qualifying
Project.
     “Direct Competitor” means a direct competitor of LGEI listed in
Schedule 9.2.
     “Direct Costs” shall mean, with respect to a Qualifying Project, the
aggregate of the following costs: all actual and verifiable out-of-pocket costs,
charges and expenses incurred by Issuer or an Affiliate in connection with the
acquisition (including payments made with respect to guarantees, advances and
other payments made to rights holders), development, preparation, production,
completion and/or delivery of such Qualifying Project, including, without
limitation, Executive Producer Fees, payments for the acquisition of underlying
rights, development costs and expenses, pre-production costs and expenses
(including development fees attributable to such Qualifying Project), outside
legal charges, reasonable and customary outside accounting charges, insurance
costs, in each case incurred with respect to such Qualifying Project, reduced by
the amount of any Co-Financing Amounts actually received on a non-refundable
basis in respect of such Qualifying Project; provided, however, that Direct
Costs shall not include (i) any Affiliate Payments; or (ii) any allocation of
overhead administrative charges or indirect charges or expenses among pictures
(for clarity, the foregoing shall not prevent the single purpose vehicle
producing the picture from having a line item in the budget for its own
overhead, but such amount will not be considered a Direct Cost, except to the
extent used for third party costs and expenses).
     “Distribution Expenses” shall have the meaning attributed thereto in the
Master Distribution Agreement.
     “Distribution Records” shall mean, collectively, books of account in
respect of the distribution of each Funded Qualifying Project.
     “Distribution Rights” means, with respect to each Funded Qualifying
Project, the sole, exclusive and irrevocable right, under copyright, throughout
the Term, to (and to license others to) exhibit, distribute, market, display,
project, transmit, broadcast, perform, advertise, publicize, exploit, sell
copies of, dispose of and otherwise communicate publicly or privately and/or
turn to account such Funded Qualifying Project, in whole or in part (and its
plot, themes and other elements), and trailers and clips and excerpts therefrom,
in any and all languages and versions, in the Territory, on any and all kinds,
sizes, gauges and/or widths of film, tape, computer, electronic, digital,
on-line transmission by any and every means, method, process or device or other
delivery systems now known or hereafter developed, and in all markets and media
now known and exploited, now known and hereafter exploited, and not yet known or
devised, including, without limitation, Ancillary Rights, Theatrical Rights,
Non-Theatrical Rights, Television Rights and Home Video Rights.

3



--------------------------------------------------------------------------------



 



     “Distributor” shall mean (a) with respect to each Qualifying Project that
is a Television Production, Lions Gate Television Inc., a Delaware corporation
and (b) with respect to all other Qualifying Projects, Lions Gate Films Inc., a
Delaware corporation.
     “Dollars” and “$” shall mean lawful money of the United States of America.
     “Eligible Project” shall mean any Production that LGEI elects, in its sole
discretion, to produce in the Province of Quebec, Canada, and which shall have
an MPAA rating no more restrictive than “R”.
     “Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind, and any
easement, encroachment, covenant, restriction, right of way, defect in title or
other encumbrance of any kind.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq. and
the regulations promulgated thereunder.
     “ERISA Affiliate” shall mean each “Person” (as defined in Section 3(9) of
ERISA) which is treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code.
     “Estimated Tax Credit Amounts” shall mean, for each Qualifying Project,
Issuer’s estimate of the Tax Credit Amounts for such Qualifying Project, as
accepted by the Revenue Participation Holders.
     “Executive Producer Fee” shall mean, for any Qualifying Project, the
executive producer fee payable to LGEI being an amount equal to ***** of the
Production Budget for such Qualifying Project; provided, however, that LGEI’s
Executive Producer Fee shall not be calculated on amounts allocated to actors
and actresses in excess of an aggregate amount of ***** in the Production Budget
for any Qualifying Project.
     “Film Production” means a Production that is intended to be exploited
theatrically and specifically excludes a Television Production.
     “Free Television” means (a) exhibition over television broadcast stations,
whether network stations or independent stations, where no charge is made to the
viewer and/or (b) exhibition by means of satellite or cable television for which
subscribing members of the public may pay for the transmission service provided
by the satellite or cable system, but do not otherwise pay a premium for the
programming transmitted by the satellite or cable system.
     “Funded Qualifying Project” shall mean any Qualifying Project in which the
Revenue Participation Holders have purchased a Revenue Participation.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time consistently applied (except for
accounting changes in response to FASB releases, or other authoritative
pronouncements).

4



--------------------------------------------------------------------------------



 



     “Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States of America or any
foreign jurisdiction.
     “Gross Receipts” shall have the meaning ascribed thereto in Schedule “GR”.
     “Home Video Rights” means and includes the sole and exclusive right (1) to
manufacture, advertise, promote, exploit and distribute a Qualifying Project on
a sale, lease or rental basis directly or through licensees, in all languages,
versions, and sizes, on all formats of video devices now known or hereafter
known or devised, including (a) any and all forms of videocassettes, cartridges,
phonograms, tape, video discs, laser discs, 8mm recordings and any other visual
or optical recording, (b) any and all forms of DVD (including, without
limitation, HD-DVD and Blu-Ray), DVD-ROM, and Internet access-ready DVDs, CD-I
and CD-ROM, Video Compact Discs, or (c) on Videograms, and (2) the right to
exploit such Qualifying Project by means of Video-On-Demand or Near
Video-On-Demand, and all forms of digital or on-line exploitation, distribution
and/or transmission (including, without limitation, Internet transmission) and
computerized or computer-assisted media.
     “Initial Closing Date” shall mean, in connection with the sale of the
Initial Revenue Participations, the date on which the conditions precedent set
forth in Section 4.1 have been satisfied or waived.
     “Initial Revenue Participations” means the Revenue Participations to be
purchased on the Initial Closing Date in respect of Qualifying Projects
determined by the Revenue Participation Holders as of the Initial Closing Date.
     “Intellectual Property Rights” means, with respect to a Qualifying Project,
all rights necessary to develop, produce, and exploit such Qualifying Project,
including, without limitation, all Copyrights, and all national, foreign, state
and common-law registrations, applications for registration, renewals and
extensions of the foregoing for such Qualifying Project, regardless of whether
any such rights arise under the laws of Canada, the United States or any other
state, country or jurisdiction, and all rights and remedies against infringement
or other violation thereof.
     “Issuer” shall mean MQP, LLC, a Delaware limited liability company.
     “Issuer’s Organizational Documents” shall mean collectively, (a) the
Certificate of Formation for the Issuer and (b) the Limited Liability Company
Operating Agreement for the Issuer, which can only be amended, supplemented or
modified with the prior written consent of the Revenue Participation Holders.
     “LIBOR” shall mean (a) the rate per annum (expressed on the basis of a
360 day year) determined by National Bank of Canada as being the rate shown on
Telerate page 3750 (as defined in the International Swaps and Derivatives
Association, Inc. definitions, as modified and amended from time to time) as of
11:00 a.m. (London, England time) on the interest determination date for United
States Dollars deposits for a period comparable to the period of the loan upon
which interest is to be paid on the basis of LIBOR (the “LIBOR Period”), and if
different rates are quoted for United States Dollars deposits in varying
amounts, in an amount

5



--------------------------------------------------------------------------------



 



which is comparable to the Purchase Price during such LIBOR Period, or (b) if
for any reason the Telerate rates are unavailable to determine the rate
applicable to LIBOR advances in United States Dollars, “LIBOR” for such LIBOR
advances in United States Dollars during the relevant LIBOR Period shall mean
the rate of interest per annum (expressed on the basis of a 360 day year)
determined by National Bank of Canada by reference to the rates quoted on the
Reuters Monitor Screen, page LIBOR (or any successor source from time to time)
as being the arithmetic average (rounded upwards, if necessary, to the nearest
whole multiple of 1/16th of 1%) of the rates offered in London, England by
reference banks shown on such screen as of 11:00 a.m. (London, England time) on
the interest determination date to make deposits in United States Dollars with
leading banks in the London Inter Bank Eurodollar market for a period comparable
to such LIBOR Period, and if different rates are quoted for United States
Dollars deposits in varying amounts, in an amount which is comparable to the
Purchase Price during such LIBOR Period, or (c) if for any reason neither the
Telerate rates nor the Reuters Monitor Screen rates are available in respect of
the relevant LIBOR Period, “LIBOR” for such LIBOR advances in United States
Dollars during the relevant LIBOR Period shall mean the annual rate of interest
(expressed on the basis of a year of 360 days and rounded upwards, if necessary,
to the nearest whole multiple of 1/16th of 1%) determined by National Bank of
Canada as being the rate of interest at which National Bank of Canada, in
accordance with its normal practices, would be prepared to offer to leading
banks in the London Inter Bank Eurodollar market for delivery on the first day
of the relative LIBOR Period for a period equal to such LIBOR Period based on
the number of days comprised therein, deposits in United States Dollars of
amounts comparable to the Purchase Price during such LIBOR Period, at or about
11:00 a.m. (London, England time) on the applicable interest determination date.
     “LGEI Contribution” shall mean the amount indicated for LGEI under the
column “Contribution” in Schedule 2.1, which shall not surpass in any event the
Maximum LGEI Funding Amount.
     “Margin Stock” shall be as defined in Regulation U.
     “Master Distribution Agreement” shall mean collectively, the master
distribution agreements between Issuer and Distributor in connection with all
Funded Qualifying Projects, which agreements shall not be amended or modified
without the Revenue Participation Holders’ prior written consent and which are
attached hereto as Schedule “MDA”.
     “Material Adverse Effect” shall mean any change or effect that (a) has a
materially adverse effect on the business, assets, properties, prospects,
operations or financial condition of Issuer, (b) materially impairs the legal
right, power or authority of Issuer to perform its obligations hereunder or
(c) materially impairs the validity or enforceability of, or materially impairs
the rights, remedies or benefits available to the Revenue Participation Holders
hereunder.
     “Maximum Funding Amount” shall mean the sum of the Maximum LGEI Funding
Amount and the Maximum SGF Funding Amount.
     “Maximum LGEI Funding Amount” shall mean subject to the terms and
conditions hereof $260,000,000, or such greater amount as LGEI may agree to in
writing from time to time;

6



--------------------------------------------------------------------------------



 



     “Maximum SGF Funding Amount” shall mean subject to the terms and conditions
hereof $140,000,000 or such greater amount as SGF may agree to in writing from
time to time
     “Merchandising” includes the right to create and exploit computer, video
and other electronic games based upon a Qualifying Project or any element
thereof, including the sole and exclusive right to create or license the
creation of interactive programs, whether in CD-ROM, DVD (including, without
limitation, HD-DVD and Blu-Ray), set-top or arcade formats; and the right to
create and exploit toys, comic books and so-called “making of books,” apparel,
food and beverages, posters, and any and all other commodities, services or
items based upon such Qualifying Project or any element thereof.
     “Modified SGF Pro Rata Amount” has the meaning ascribed thereto in Section
2.4.
     “Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of
ERISA.
     “Near Video-On-Demand” incorporates the definition of Video-On-Demand,
except that, instead of the consumer determining the starting time for viewing a
Qualifying Project, the consumer is able to select the starting time from
viewing times determined by the provider, where the provider permits a selection
of starting times not more than 15 minutes apart.
     “Nonpublic Information” means information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.
     “Non-Theatrical Markets” means and includes airlines, schools, libraries,
hospitals, hotels, Army, Navy, Air Force and other military or armed services
installations, and ships at sea flying the flag of a country in the Territory or
which are serviced from within the country of such flag, and other institutions
that typically license recorded entertainment materials from programming
suppliers.
     “Non-Theatrical Rights” means and includes the sole and exclusive right to
exploit a Qualifying Project in Non-Theatrical Markets by any and all means,
whether now known or hereafter known or devised.
     “Other Releasing Costs” shall mean, with respect to a Funded Qualifying
Project, the aggregate of the following costs and expenses, which costs and
expenses shall be actual out-of-pocket costs and expenses paid or payable within
*****: home video/DVD manufacturing, duplication, shipping and marketing costs
for such Funded Qualifying Project and all other actual out-of-pocket
distribution, manufacturing or other costs and expenses paid to an unaffiliated
third party (other than participations, residuals, or as otherwise included in
P&A Costs, Direct Costs, or otherwise duplicated costs) with respect to such
Funded Qualifying Project.
     “P&A Costs” shall mean, with respect to a Funded Qualifying Project that is
a motion picture, the aggregate of the following costs, which costs shall be
actual out-of-pocket costs paid or payable within ***** or incurred not later
than ***** after the date of the first theatrical release: all prints,
marketing, advertising, promotion and publicity costs incurred in the exercise
by Distributor of the theatrical distribution rights in such Funded Qualifying
Project (i) in the United States; and (ii) for any other territory in which
Distributor directly distributes such Funded Qualifying Project.

7



--------------------------------------------------------------------------------



 



     “Pay-Per-View” means exhibition over a service for which subscribers pay a
premium on a per-program basis for each program which they choose to receive.
     “Pay Television” means exhibition over a service for which subscribers pay
a premium for the programming transmitted (e.g., HBO).
     “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Permitted Encumbrances” means: (a) Encumbrances for taxes not yet due and
payable; (b) Encumbrances arising from and pursuant to the Transaction
Documents; (c) Encumbrances arising in the ordinary course of production of a
Production, including, without limitation, those arising out of or with respect
to or pursuant to any collective bargaining agreement (e.g., guild liens,
possessory liens of laboratories, transfer facilities and other post-production
facilities); (d) Encumbrances created under any distribution agreement entered
into with a Subdistributor in the ordinary course of business in connection with
the distribution or exploitation of any Funded Qualifying Project;
(e) Encumbrances created pursuant to the terms of any Co-Financing Transaction;
(f) Encumbrances in favour of any completion guarantor providing a completion
guarantee for any Funded Qualifying Project; (g) Encumbrances in favour of any
interim financier of the production costs for a Funded Qualifying Project; and
(h) the Senior Lender Encumbrances.
     “Person” shall mean any natural person, corporation, division of a
corporation, limited liability company, partnership, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.
     “Plan” shall mean an employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, maintained or
contributed to by any party hereto, or any ERISA Affiliate, or any other plan
covered by Title IV of ERISA that covers employees of the Revenue Participation
Holders.
     “Pro Rata Amount” shall mean, for each Revenue Participation Holder, the
percentage set out beside such Revenue Participation Holder’s name under the
column “Pro Rata Amount” at Schedule 2.1, or such other amount agreed to by both
Revenue Participation Holders in respect of any Funded Qualifying Project,
provided, however, that SGF shall only be entitled to request a reduction of its
Pro Rata Amount where (a) the Maximum SGF Funding Amount has been (or would be)
reached and/or (b) Co-Financing Participations are payable to a Co-Financier in
respect of such Funded Qualifying Project.
     “Production” means any motion picture or television production of every
kind and character whatsoever, including, without limitation, all present and
future technological developments, whether produced by means of any
photographic, electrical, electronic, optical, mechanical or other processes or
devices now known or hereafter devised, and their accompanying devices and
processes whereby pictures, images, visual and aural representations are
recorded or otherwise preserved for projection, reproduction, exhibition, or
transmission by any means or media now known or hereafter devised in such manner
as to appear to be in motion or sequence, including, without limitation,
computer generated pictures and graphics other than video games.

8



--------------------------------------------------------------------------------



 



     “Production Budget” means the production budget for an Eligible Project.
     “Production Services Agreement” shall mean, for each Funded Qualifying
Project, a production services agreement, to be entered into between Issuer and
a Services Company in the form of the agreement attached hereto as Schedule
“PSA” , which agreement may only be amended, restated, supplemented or otherwise
modified from time to time with the prior written consent of the Revenue
Participation Holders.
     “Production Specifications” shall mean, in respect of each Funded
Qualifying Project, the documents, information or items listed in Schedule 1,
which shall be in form and content satisfactory to the Revenue Participation
Holders in their sole discretion, as accepted in writing by the Revenue
Participation Holders in respect of each Funded Qualifying Project, which
Production Specifications may only be amended, restated or modified with the
prior written consent of the Revenue Participation Holders, subject to
Section 3.19.
     “Projected Budget” shall mean, in respect of each Qualifying Project, the
Production Budget for such Qualifying Project, as accepted in writing by the
Revenue Participation Holders.
     “Purchase Price” shall mean, for each Qualifying Project, each Revenue
Participation Holder’s Pro Rata Amount of the actual Direct Costs of such
Qualifying Project, less any Tax Credit Amounts for such Qualifying Project
provided, however, that (i) prior to confirmation of the actual Direct Costs of
such Qualifying Project, the Projected Budget for such Qualifying Project shall
be used in lieu of such actual Direct Costs above; (ii) prior to confirmation of
the actual Tax Credit Amounts for such Qualifying Project, the Estimated Tax
Credit Amounts for such Qualifying Project shall be used above; and (iii) the
amount payable by SGF on account of the Purchase Price shall at all times be
subject to the Maximum SGF Funding Amount.
     “Qualifying Project” shall mean any Eligible Project that is accepted in
writing by the Revenue Participation Holders and which shall be based on the
Production Specifications.
     “Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
     “Regulation U” shall mean Regulation U of the Board as it is from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
     “Related Rights” means the right to use the names, photographs, likenesses,
acts, poses, sound effects and voices of all artists appearing in each Funded
Qualifying Project, the director thereof, and others appearing in or connected
with each Funded Qualifying Project in connection with the exploitation of the
Distribution Rights in any and all parts of the Territory and to do any and all
of the foregoing for promotional purposes on the Internet, and to write and
publish articles concerning each Funded Qualifying Project in connection with
the exploitation, publicizing, advertising and licensing of each such Funded
Qualifying Project, subject only to contractual restrictions of such use in
Merchandising, commercial tie-ins or other endorsements, provided, however, that
such restrictions shall be customary in the motion picture industry, the
television industry, or the video industry, as applicable, including, without
limitation, not having any restrictions on the use of any name in the billing
block on any item of Merchandising or commercial tie-in.

9



--------------------------------------------------------------------------------



 



     “Release Date” shall mean, for any Funded Qualifying Project, the date of
the initial public exhibition of such Funded Qualifying Project (which, for
clarity, shall exclude any festival screenings or test screenings) or, in the
case of Television Productions, the date of the initial public broadcast of such
Funded Qualifying Project.
     “Reportable Event” shall mean any reportable event as defined in Section
4043(c) of ERISA, other than a reportable event as to which provision for 30-day
notice to the PBGC has been waived under applicable regulations.
     “Repurchase Date” has the meaning ascribed thereto in Section 9.
     “Revenue Participation Holders” shall mean SGF and LGEI and each of their
respective permitted successors and assigns, and “Revenue Participation Holder”
means any one of them.
     “Revenue Participation(s)” shall mean collectively, the rights and
interests of the Revenue Participation Holders under this Agreement, including,
without limitation, the right to receive the amounts described in Section 8;
provided, however, that no Revenue Participation shall confer on any Revenue
Participation Holder (a) any ownership interest in or to any Funded Qualifying
Project, including, without limitation, any copyright therein, (b) any right to
make any creative or financial decisions relating to any Funded Qualifying
Project (except to the extent required by this Agreement) or (c) any right to
develop, produce, distribute or otherwise exploit any Funded Qualifying Project
or any rights therein.
     “Rights” means, with respect to each Qualifying Project, the Distribution
Rights and the Intellectual Property Rights for such Qualifying Project, to the
extent owned or controlled by Issuer.
     “RP Closing Date” shall mean, in connection with the sale of any Revenue
Participation other than the Initial Revenue Participations, the date on which
the conditions precedent in Section 4.2 have been satisfied or waived in
connection with such Revenue Participation.
     “RPMRR” shall mean the Register of Personal Movable Real Rights (Quebec).
     “Senior Lender Encumbrances” shall mean the Encumbrances in favour of the
Senior Lenders and the Senior Loan Administrative Agent.
     “Senior Lender InterCreditor” shall mean the intercreditor agreement to be
entered into by SGF and the Senior Loan Administrative Agent.
     “Senior Lenders” shall mean the lenders in the Senior Loan Syndicate.
     “Senior Loan Administrative Agent” shall mean JPMorgan Chase Bank, National
Association.
     “Senior Loan Syndicate” shall mean the senior credit facilities in favour
of Lions Gate Entertainment Corp. and LGEI administered by the Senior Loan
Administrative Agent.

10



--------------------------------------------------------------------------------



 



     “Services Company” shall mean, for each Funded Qualifying Project, a
corporation having a permanent establishment in Quebec which provides production
services for such Qualifying Project.
     “Settlement Date” shall mean the *****following the end of an Accounting
Period.
     “Settlement Report” shall have the meaning ascribed thereto in Article 8.
     “SGF Contribution” shall mean the amount indicated for SGF under the
heading “Contribution” in Schedule 2.1, which shall not surpass in any event the
Maximum SGF Funding Amount.
     “Subdistributor” shall mean any third party that is not an Affiliate of
Distributor to which all or part of the Distribution Rights are licensed or
sublicensed to by the Distributor in respect of a Funded Qualifying Project.
     “Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
     “Tax Credit Amounts” shall mean, for each Funded Qualifying Project, the
amounts received by Issuer, a Services Company or any other Person on account of
Canadian federal or provincial tax credits and other incentives relating to the
production of such Funded Qualifying Project.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Television Production” means a Production that is intended to be exploited
on any form of television including Free Television, Pay Television and
Pay-Per-View and specifically excludes a Production exploited theatrically.
     “Television Rights” means and includes the sole and exclusive right to
exploit a Qualifying Project by means of television signal, without regard as to
how such signal is distributed (e.g., broadcast over the air, or via satellite,
fiberoptic cable, telephone wire, or any and all forms of Internet, wireless or
other computer or digital technology, or any other form of technology, now known
or hereafter known or devised. Television Rights includes, the right to exploit
such Qualifying Project via Pay Television, Pay-Per-View and Free Television.
     “Term” shall mean four (4) years commencing on the date of the first day of
principal photography of the first Funded Qualifying Project.
     “Territory” means, with respect to a Funded Qualifying Project, those
countries and territories for which Issuer controls all or a portion of the
Distribution Rights.

11



--------------------------------------------------------------------------------



 



     “Theatrical Rights” means and includes the sole and exclusive right to
rent, lease, license, exhibit, distribute and otherwise deal in and with a
Qualifying Project for viewing by the public in theatres, in any and all
languages or versions, and including, without limitation, the right to enter
into rentals, leases and licenses respecting all theaters or other places of
public viewing, without regard as to how such Qualifying Project is distributed
to theatres (e.g., on any and all sizes and gauges of film, tape or disc or
distribution to theatres by any other means, whether now known or hereafter
known or devised, including, without limitation, satellite, cable or other
electronic transmission).
     “Third Party Participation” means, with respect to a Funded Qualifying
Project, any amount payable to any Person other than (i) LGEI, Issuer,
Distributor or any Affiliate thereof or (ii) any officer, director, management
employee of any of LGEI, Issuer, Distributor or any Affiliate thereof, whether
characterized as a deferment, gross participation, net participation, profit
participation, contingent compensation, box office bonus, award or credit bonus,
or otherwise which amount is based, dependent, computed, or payable, in whole or
in part, on the net or gross receipts, earnings, or proceeds derived from such
Funded Qualifying Project or any percentage of the foregoing or is payable at
such time as any such receipts, earnings, or proceeds equal a specified amount
whether such receipts, earnings, or proceeds are computed in the same manner as
provided in the Distribution Agreement or are otherwise computed or any similar
type of payment or the economic equivalent thereof. For the avoidance of doubt,
(a) a “Third Party Participation” shall include “deferments” payable in
connection with a Funded Qualifying Project which are fixed obligations in a
definite amount whether or not the receipts, earnings, or proceeds of such
Funded Qualifying Project equal a specified amount, and (b) a “Third Party
Participation” shall not include Co-Financing Participations unless (i) the
contractual arrangements with a Co-Financier require such Co-Financier’s
Co-Financing Participation to be paid from Gross Receipts in the same position
in the Waterfall as Third Party Participations and (ii) such contractual
arrangements have been disclosed to the Revenue Participation Holders in the
Production Specifications.
     “Transaction Documents” means this Agreement, the Master Distribution
Agreement, the Production Services Agreements for the Funded Qualifying Projects
and all certificates, documents and instruments entered into the Revenue
Participation Holders, the Issuer, the Distributor and any applicable Services
Company in connection therewith.
     “UCC” shall mean the Uniform Commercial Code, as applicable in the State of
Delaware.
     “USCO” shall mean the United States Copyright Office.
     “Videograms” means and includes any and all forms of computer software, or
any configuration of computer software and technology, for private use by
consumers by any means, whether now known or hereafter known or devised.
     “Video-On-Demand” means and includes the transmission of a Qualifying
Project through any method now known or hereafter devised, including, without
limitation, broadcast television signal, whether analog or digital, or via
satellite, cable, telephone wire, fiberoptics, cyberspace, Internet or other
computerized or digital technology, on-line transmission, every sort

12



--------------------------------------------------------------------------------



 



of electronic transmission or any and all other delivery systems, to a
television receiver, computer monitor or other comparable display, whereby the
consumer can select such Qualifying Project from a central library and whereby
the consumer determines the starting time of such Qualifying Project.
     “Waterfall” shall mean the order of disbursement of Gross Receipts for each
Funded Qualifying Project, as more particularly described in Section 8.3.
2. PURCHASE AND SALE OF THE REVENUE PARTICIPATIONS
     Section 2.1 Revenue Participations.
          (a) Notwithstanding anything to the contrary herein, no Revenue
Participation Holder shall be liable for any other Revenue Participation
Holder’s obligations to purchase Revenue Participations hereunder.
          (b) No Revenue Participations may be sold to a Person other than the
Revenue Participation Holders without the prior written consent of each of the
Revenue Participation Holders.
          (c) Notwithstanding the foregoing, LGEI may assign this Agreement or
its rights hereunder, including, without limitation, its Revenue Participations,
without the need to obtain the prior written consent of Issuer or SGF, (i) in
connection with its corporate credit facilities , including, without limitation,
the Senior Loan Syndicate, in the form of a grant of a security interest,
(ii) in connection with any financing or interim financing of a Funded
Qualifying Project in the form of a grant of a security interest, or (iii) to
any of its Affiliates, provided, however, that any such assignment hereunder
shall be subject to the rights of Issuer and SGF hereunder.
     Section 2.2 Purchase and Sale of the Initial Revenue Participations.
          (a) Subject to the terms and conditions set forth herein, each Revenue
Participation Holder severally (and not jointly) agrees to purchase from Issuer,
and Issuer agrees to sell to such Revenue Participation Holder, an Initial
Revenue Participation on the Initial Closing Date for an amount equal to the
Purchase Price for such Initial Revenue Participations.
     Section 2.3 Closing and Closing Deliveries for the Initial Revenue
Participations.
          (a) The closing of the purchase of the Initial Revenue Participations
contemplated by this Agreement shall take place at the offices of LGEI or such
other place as the parties agree, upon the satisfaction or waiver of all
conditions to closing set forth in Section 4.1.
          (b) Subject to the terms and conditions of this Agreement, the parties
agree to consummate the following transactions on the Initial Closing Date:
               (i) Issuer shall deliver to each of the Revenue Participation
Holders the items specified in Section 4.1 relating to those Qualifying Projects
that are the subject of the Initial Revenue Participations;

13



--------------------------------------------------------------------------------



 



               (ii) SGF shall, upon receipt of a copy of the items deliverable
to it pursuant to Section 2.3(b)(i), pay to Issuer, to an account designated by
Issuer, the aggregate Purchase Price payable for SGF’s Initial Revenue
Participations (x) in instalments based upon the schedule of disbursements
attached hereto as Schedule 2.3(b)(ii) or (y) in such other instalments as may
be agreed by Issuer and SGF; provided, however, that SGF shall not be entitled
to receive its Pro Rata Amount of Gross Receipts for such Qualifying Projects
under the Waterfall until such time as such Purchase Price is paid in full; and
               (iii) LGEI shall, upon receipt of a copy of the items deliverable
to it pursuant to Section 2.3(b)(i), pay to Issuer, to an account designated by
Issuer, the aggregate Purchase Price payable for LGEI’s Initial Revenue
Participations (x) in instalments based upon the schedule of disbursements
attached hereto as Schedule 2.3(b)(ii), (y) in instalments based upon the
schedule of advances to be made by the financiers or interim financiers of such
Qualifying Projects engaged by LGEI or (z) in such other instalments as may be
agreed by Issuer and LGEI; provided, however, that LGEI shall not be entitled to
receive its Pro Rata Amount of Gross Receipts for such Qualifying Projects under
the Waterfall until such time as such Purchase Price is paid in full.
          (c) In the event that Issuer or any of its Affiliates finances or
interim finances the Direct Costs of any Qualifying Project that is the subject
of the Initial Revenue Participations, Issuer shall be entitled to use all or
any part of the proceeds of the Purchase Price payable by a Revenue
Participation Holder in respect of such Qualifying Project to repay such
financing or interim financing and Issuer shall be entitled to direct such
Revenue Participation Holder to pay all or any part of such Purchase Price to
such financier or interim financier. For greater certainty, the repayment of
such financing or interim financing shall exclude any costs, interests and fees
associated with such financings or interim financings.
     Section 2.4 Purchase and Sale of the Additional Revenue Participations.
          (a) Subject to the terms and conditions set forth herein, each Revenue
Participation Holder severally (and not jointly) agrees to purchase from Issuer,
and Issuer agrees to sell to such Revenue Participation Holder, from time to
time throughout the Term, additional Revenue Participations for an amount equal
to the applicable Purchase Price for each such Revenue Participation until such
time as the Revenue Participation Holders have advanced the Maximum Funding
Amount to Issuer on account of Revenue Participations. If the purchase of any
Revenue Participation by SGF would result in SGF exceeding the Maximum SGF
Funding Amount, SGF may purchase such Revenue Participation (and only such
Revenue Participation) for an amount that is less than its ordinary Pro Rata
Amount (the “Modified SGF Pro Rata Amount”).
     Section 2.5 Closing and Closing Deliveries for the Additional Revenue
Participations.
          (a) The closing of the purchase of each Revenue Participation (other
than the Initial Revenue Participations) contemplated by this Agreement shall
take place at the offices of LGEI or such other place as the parties agree, upon
the satisfaction or waiver of all conditions to closing set forth in
Section 4.2.

14



--------------------------------------------------------------------------------



 



          (b) Subject to the terms and conditions of this Agreement, the parties
agree to consummate the following transactions on the applicable RP Closing
Date:
               (i) Issuer shall deliver to each of the Revenue Participation
Holders the items specified in Section 4.2 relating to the Qualifying Project
that is the subject of the applicable Revenue Participation;
               (ii) SGF shall, upon receipt of a copy of the items deliverable
to it pursuant to Section 2.5(b)(i), pay to Issuer, to an account designated by
Issuer, the aggregate Purchase Price payable for SGF’s Revenue Participation in
such Qualifying Project (x) in instalments based upon the production cashflow
schedule for such Qualifying Project as approved in writing by the Revenue
Participation Holders or (y) in such other instalments as may be agreed by
Issuer and SGF; provided, however, that SGF shall not be entitled to receive its
Pro Rata Amount of Gross Receipts for such Qualifying Project under the
Waterfall until such time as such Purchase Price is paid in full; and
               (iii) LGEI shall, upon receipt of a copy of the items deliverable
to it pursuant to Section 2.5(b)(ii), pay to Issuer, to an account designated by
Issuer, the aggregate Purchase Price payable for LGEI’s Revenue Participation
for such Qualifying Project (x) in instalments based upon the production
cashflow schedule for such Qualifying Project, as approved in writing by the
Revenue Participation Holders (y) in instalments based upon the schedule of
advances to be made by the financiers or interim financiers of such Qualifying
Projects engaged by LGEI or (z) in such other instalments as may be agreed by
Issuer and LGEI; provided, however, that LGEI shall not be entitled to receive
its Pro Rata Amount of Gross Receipts for such Qualifying Project under the
Waterfall until such time as such Purchase Price is paid in full.
          (c) In the event that Issuer or any of its Affiliates finances or
interim finances the Direct Costs of the Qualifying Project that is the subject
of the foregoing Revenue Participation, Issuer shall be entitled to use all or
any part of the proceeds of the Purchase Price payable by a Revenue
Participation Holder in respect of such Qualifying Project to repay such
financing or interim financing and Issuer shall be entitled to direct such
Revenue Participation Holder to pay all or any part of such Purchase Price to
such financier or interim financier. For greater certainty, the repayment of
such financings or interim financings shall exclude any costs, interests and
fees associated with such financings or interim financings.
     Section 2.6 Failure of SGF to Fund any Purchase Price.
          (a) If SGF fails to fund any instalment of the Purchase Price for any
Revenue Participation as and when required by Section 2.3 or Section 2.5, as
applicable, then Issuer shall provide SGF with a written notice thereof (the
“Cure Notice”) and SGF shall have ***** from receipt of the Cure Notice to fund
such installment of the Purchase Price. If SGF fails to fund an installment of
the Purchase Price following a Cure Notice, then Issuer shall have the option,
exercisable upon prior written notice to SGF, to require SGF to sell such
Revenue Participation to Issuer. If Issuer exercises such option, then
(a) Issuer shall pay to SGF an amount equal to that portion of the Purchase
Price paid by SGF up to the date of the exercise of such option in connection
with such Revenue Participation, less any amounts paid to SGF on

15



--------------------------------------------------------------------------------



 



account of such Revenue Participation prior to such exercise date and (b) upon
payment of such amount to SGF, (1) all of SGF’s rights, title and interest in
and to the Funded Qualifying Project relating to such Revenue Participation,
including, without limitation, any Gross Receipts related thereto, shall
automatically revert to Issuer, (2) all Gross Receipts and Rights in and to such
Funded Qualifying Project shall be released from any hypothec or security
interest granted in favour of SGF and (3) SGF shall execute and deliver to
Issuer and Distributor all such documents and instruments as may be reasonably
necessary to give effect to such reversion and release, including, without
limitation, UCC financing change statements, documents to be filed in the RPMRR
and an assignment and quitclaim to be registered in the CIPO and the USCO.
Nothing contained herein shall limit the rights or remedies of Issuer available
at law or in equity, including, without limitation, for breach of contract,
arising from a Revenue Participation Holder’s failure to fund any instalment of
the Purchase Price for any Revenue Participation as and when required by
Section 2.3 or Section 2.5, as applicable.
     Section 2.7 No Obligation to Produce in Quebec.
          (a) There shall be no requirement on Issuer, LGEI or any of their
Affiliates to produce any Production in the Province of Quebec, Canada other
then Funded Qualifying Projects or Eligible Projects for which the Production
Specifications have been approved by SGF.
     Section 2.8 Submission of Eligible Projects.
          (a) Once Issuer has, pursuant to Sections 4.1(b) or 4.2(a), as
applicable, submitted the Production Specifications for any Eligible Project to
SGF and SGF has confirmed in writing that it has accepted such Eligible Project
as a Qualifying Project, then each Revenue Participation Holder shall, subject
to the terms and conditions of this Agreement, including without limitation,
Section 3.19 hereof, purchase a Revenue Participation in such Qualifying Project
in accordance with the terms and conditions hereof.
3. REPRESENTATIONS AND WARRANTIES OF ISSUER
          In order to induce the Revenue Participation Holders to enter into
this Agreement and purchase the Revenue Participations as provided herein,
Issuer makes the following representations and warranties to, and agreements
with, the Revenue Participation Holders, all of which shall survive the
execution and delivery of this Agreement and the issuance and sale of the
Revenue Participations.
     Section 3.1 Existence and Power.
          (a) Issuer is a limited liability company duly organized and validly
existing in jurisdictions in which it is applicable, in good standing under the
laws of its jurisdiction of organization and where applicable, in good standing
as a foreign entity in all jurisdictions where the nature of its properties or
business so requires, or the failure to be so qualified or be in good standing
could, individually or in the aggregate, be expected to have a Material Adverse
Effect. A list of such jurisdictions as of the date hereof is attached hereto as
Schedule 3.1.

16



--------------------------------------------------------------------------------



 



          (b) Issuer has the power and authority to (i) own its property and
carry on its business as now being conducted and as intended to be conducted,
(ii) execute, deliver and perform, as applicable, its obligations under this
Agreement and any other documents contemplated hereby to which it is a party.
     Section 3.2 Authority and No Violation. The execution, delivery and
performance of this Agreement by Issuer and the issuance and sale hereunder of
the Revenue Participations, (i) have been duly authorized by all necessary
corporate action (or similar action) on the part of Issuer, (ii) will not
constitute a violation of any provision of Applicable Law in any material
respect or any order of any Governmental Authority applicable to Issuer, or any
properties or assets in any material respect, (iii) will not violate any
provision of Issuer’s Organizational Documents, (iv) will not violate any
provision of any indenture, agreement, bond, note or other similar instrument to
which Issuer is a party or by which Issuer or any of its properties or assets
are bound, other than where any such violation could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
(v) will not be in conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under, or create any right to
terminate, any such indenture, agreement, bond, note or other similar
instrument, other than where any such violation could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 3.3 Governmental Approval. All authorizations, approvals, licenses,
registrations or filings from or with any Governmental Authority required for
the consummation of the execution, delivery and performance by Issuer of this
Agreement have been duly obtained or made or duly applied for, and are in full
force and effect, except those which, if not obtained, could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and if any further authorizations, approvals, registrations or
filings should hereafter become necessary, Issuer shall obtain or make all such
authorizations, approvals, registrations or filings; provided, however, that any
failure to make any such authorization, approval, registration or filing will
not be a breach of this Agreement if such failure could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     Section 3.4 Binding Agreement. This Agreement, when executed, will
constitute a legal, valid and binding obligation of Issuer, enforceable against
Issuer in accordance with its terms, subject, as to the enforcement of remedies,
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     Section 3.5 Places of Business. The chief executive office of Issuer is
located at 2700 Colorado Avenue, Suite 200, Santa Monica, CA 90404.
     Section 3.6 Federal Reserve Regulations. Issuer is not engaged principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. No part of the proceeds
of the Revenue Participations will be used, directly or indirectly, whether
immediately, incidentally or ultimately (i) to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock, or (ii) for any other purpose, in each case, violative of or
inconsistent with any of the

17



--------------------------------------------------------------------------------



 



provisions of any regulation of the Board, including, without limitation,
Regulations T, U and X thereto.
     Section 3.7 Investment Company Act. Issuer is not, or will not during the
term of this Agreement be, (i) an “investment company”, within the meaning of
the Investment Company Act of 1940, as amended, or (ii) subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act or
any foreign, federal or local statute or any other Applicable Law of the United
States of America or any other jurisdiction, in each case limiting its ability
to incur indebtedness for money borrowed.
     Section 3.8 Compliance with ERISA. Issuer’s Plans, each of which has been
maintained and operated in all material respects in accordance with all
Applicable Laws, including, without limitation, ERISA and the Code, and each
Plan intended to qualify under Section 401(a) of the Code satisfies the
requirements of this Section 3.8 in all material respects. No Reportable Event
has occurred in the last five years as to any Plan, and the present value of all
benefits under all Plans subject to Title IV of ERISA (based on those
assumptions used to fund such Plans) did not, in the aggregate, as of the last
annual valuation date applicable thereto, exceed the actuarial value of the
assets of such Plans allocable to such benefits by more than $100,000. No
material liability has been, and no circumstances exist pursuant to which any
material liability is reasonably likely to be, imposed upon Issuer or any ERISA
Affiliate (i) under Sections 4971 through 4980E of the Code, Sections 502(i) or
502(l) of ERISA, or Title IV of ERISA with respect to any Plan or Multiemployer
Plan, or with respect to any plan heretofore maintained by Issuer or any ERISA
Affiliate, or any entity that heretofore was an ERISA Affiliate, (ii) for the
failure to fulfill any obligation to contribute to any Multiemployer Plan, or
(iii) with respect to any Plan that provides post-retirement welfare coverage
(other than as required pursuant to Section 4980B of the Code). Neither Issuer
nor any ERISA Affiliate has received any notification that any Multiemployer
Plan is in reorganization or has been terminated within the meaning of Title IV
of ERISA, and no Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated.
     Section 3.9 Compliance with Laws. Issuer is not in violation of any
Applicable Law except for such violations in the aggregate which could not
reasonably be expected to have a Material Adverse Effect. The issuance and sale
of the Revenue Participations hereunder, the intended use of the proceeds of the
Revenue Participations and any other transactions contemplated hereby will not
violate any Applicable Law.
     Section 3.10 Use of Proceeds. Proceeds from sale of the Revenue
Participations will be used exclusively for payment of the Direct Costs of
Funded Qualifying Projects, or to repay any financing or interim financing of
such Direct Costs. For greater certainty, the repayment of such financings or
interim financings shall exclude any costs, interests and fees associated with
such financings or interim financings.
     Section 3.11 Ownership or Control of Rights. Except as otherwise provided
herein, Issuer will own or control a sufficient interest in the Rights for each
Funded Qualifying Project to enable it to produce (or co-produce, if applicable)
such Funded Qualifying Project and to exploit the Distribution Rights in the
Territory and to be entitled to Gross Receipts in such

18



--------------------------------------------------------------------------------



 



Funded Qualifying Project relating to the Territory, unless and to the extent
otherwise disclosed to the Revenue Participation Holders by Issuer in writing.
     Section 3.12 No-Impairment of Agreement. Issuer has no agreement with or
obligations to any third party with respect to any Funded Qualifying Project
which might materially conflict or interfere with any of the provisions of this
Agreement.
     Section 3.13 Copyright. Each Funded Qualifying Project for which Issuer or
an Affiliate of Issuer is the Copyright Owner shall be duly and properly
registered (and, if appropriate, renewed) for copyright in the United States,
and, to the best of the knowledge of Issuer and its Affiliates, the Copyrights
in each Funded Qualifying Project and the literary, dramatic and musical
materials upon which such Funded Qualifying Project is based, or which are
contained in such Funded Qualifying Project, are and will be valid and
subsisting during the Term throughout the Territory.
     Section 3.14 No Infringement. Neither any Funded Qualifying Project, nor
any part thereof, nor any materials contained therein or synchronized therewith,
nor the title thereof, nor the exercise of any right, license or privilege
granted to the other party hereunder, violates or will violate, or infringes or
will infringe, any trademark, trade name, service mark, patent, copyright
(whether common law or statutory), or, the literary, dramatic, musical,
artistic, personal, private, civil, “droit moral”, moral rights or property
right or rights of privacy or any other right of any person or entity
whatsoever, or unfairly competes with or slanders or libels (or constitutes a
trade disparagement of) any Person or entity whatsoever.
     Section 3.15 No Litigation. There is no litigation, arbitration, claim,
demand, or investigation pending or, to the knowledge of Issuer, threatened with
respect to any Funded Qualifying Project, or the literary, dramatic or musical
material upon which such Funded Qualifying Project is based or which is
contained therein, or concerning the physical properties thereof.
     Section 3.16 Production. Except as permitted by this Agreement, including,
without limitation, Section 3.19, Issuer shall ensure that the Qualifying
Projects are produced in accordance with the Production Specifications.
     Section 3.17 Private Offering.
          (a) Neither Issuer nor any Person acting on its behalf has directly or
indirectly offered or sold the Revenue Participations by any form of general
solicitation or general advertising (including, without limitation, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or any broadcast over television or radio
or any seminar or meeting whose attendees have been invited by any form of
general solicitation or general advertising).
          (b) Neither Issuer nor any Person acting on its behalf has, either
directly or indirectly, sold or offered for sale to, or otherwise approached or
negotiated in respect thereof with, any Person any of the Revenue Participations
except as contemplated by this Agreement, and neither Issuer nor any Person
acting on its behalf (other than the Revenue Participation Holders and their
Affiliates) will sell or offer for sale to any Person any such Revenue

19



--------------------------------------------------------------------------------



 



Participation to, or solicit any offers to buy any such Revenue Participation
from, or otherwise approach or negotiate in respect thereof with, any Person or
Persons so as thereby to bring the issuance or sale of any of the Revenue
Participations within the registration provisions of Section 5 of the Securities
Act of 1933. The offer and sale of the Revenue Participations pursuant to this
Agreement is exempt from the registration and prospectus delivery requirements
of the Securities Act.
     Section 3.18 No Violation of Laws. Issuer shall not take any action (or
omit to take any action) otherwise permitted under this Agreement which would
cause the performance of this Agreement to violate any law, rule or regulation
or require an order, consent, permit or approval to be obtained from any
Governmental Authority, except where such violation or such failure to obtain
such order, consent, permit or approval could not reasonably be expected to
result in a Material Adverse Effect.
     Section 3.19 Production Specifications. If, after submission of the
Production Specifications for a Qualifying Project, such Production
Specifications change either prior to or following a written acceptance thereof
by the Revenue Participation Holders, then Issuer shall: (i) for the Production
Specifications listed as items (i) to (xii) inclusively resubmit the amended
Production Specifications for acceptance and written approval by the Revenue
Participation Holders; (ii) for the Production Specifications listed as items
(xiii) to (xvi) inclusively be entitled to make changes without approval if such
changes result from force majeure, production exigencies and other matters
beyond the reasonable control of Issuer, the Copyright Owner of such Funded
Qualifying Project, if applicable, any Co-Producer of such Funded Qualifying
Project, if applicable, and the Services Company providing services in
connection with such Funded Qualifying Project; and (iii) for the Production
Specifications listed as items (xvii) to (xix) inclusively resubmit the amended
Production Specifications for acceptance and written approval by the Revenue
Participation Holders if such change results in a fluctuation which is *****. In
the event SGF does not approve any change to the Production Specifications for a
Funded Qualifying Project requiring approval of the Revenue Participation
Holders, then (a) Issuer shall pay to SGF an amount equal to the Purchase Price
paid by SGF in connection with such Funded Qualifying Project, less any amounts
paid to SGF on account of its Revenue Participation for such Funded Qualifying
Project prior to the date of such payment, plus LIBOR (calculated from the date
of each advance of funds by SGF) and (b) upon payment of such amount to SGF,
(1) all of SGF’s rights, title and interest in and to such Funded Qualifying
Project, including, without limitation, any Gross Receipts related thereto,
shall automatically revert to Issuer, (2) all Gross Receipts and Rights in and
to such Funded Qualifying Project shall be released from any hypothec or
security interest granted in favour of SGF and (3) SGF shall execute and deliver
to Issuer and Distributor all such documents and instruments as may be
reasonably necessary to give effect to such reversion and release, including,
without limitation, UCC financing change statements, documents to be filed in
the RPMRR and an assignment and quitclaim to be registered in the CIPO and the
USCO.
4. CONDITIONS OF PURCHASE
     Section 4.1 Conditions Precedent to Purchase of Initial Revenue
Participations. The obligation of each Revenue Participation Holder to purchase
the Initial Revenue Participations

20



--------------------------------------------------------------------------------



 



on the Initial Closing Date is subject to the satisfaction in full at each
Revenue Participation Holder’s sole discretion, of the following conditions
precedent:
          (a) Corporate Documents. The Revenue Participation Holders each shall
have received:
               (i) a copy of a Certificate of Incorporation for Issuer,
certified as of a recent date by the Secretary of State of Delaware;
               (ii) a copy of a certificate of the Secretary of State of
Delaware (or other applicable jurisdiction) and of the franchise tax agency of
such State, dated as of a recent date as to the good standing of, and payment of
taxes by, Issuer which certificate lists (if available) the charter documents on
file in the office of such Secretary of State; and
               (iii) from each jurisdiction in which it is available, a copy of
a certificate dated as of a recent date as to the good standing and/or authority
to conduct business of Issuer issued by the Secretary of State or other relevant
office of each jurisdiction in which Issuer is qualified as a foreign
organization as listed in Schedule 3.1.
               (iv) such additional supporting documents that are materially
related to those items submitted pursuant to Sections 4.1(a)(i), (ii) and (iii),
as any Revenue Participation Holder may reasonably request.
          (b) Documents. The Revenue Participation Holders each shall have
received and accepted (each in its sole discretion) the Production
Specifications for the Qualifying Projects that are the subject of the Initial
Revenue Participations.
          (c) Representations and Warranties Correct. The representations and
warranties made by Issuer in Section 3 shall be true and correct in all respects
as of the Initial Closing Date.
          (d) Agreement. Each Revenue Participation Holder shall have received
executed counterparts of this Agreement, which, when taken together, bear the
signatures of all of the Revenue Participation Holders.
          (e) Required Consents and Approvals. The Revenue Participation Holders
shall be satisfied that all required consents and approvals have been obtained
with respect to the transactions contemplated hereby from all Governmental
Authorities with jurisdiction over the business and activities of Issuer and
from any other entity whose consent or approval the Revenue Participation
Holders in their reasonable discretion deem necessary to the transactions
contemplated hereby.
          (f) Minimum Qualifying Projects. No fewer than three (3) Eligible
Projects shall have been submitted to the Revenue Participation Holders for
acceptance as Qualifying Projects prior to the Initial Closing Date.
          (g) Security. The Revenue Participation Holders shall have received
the security described in Section 7.1(d).

21



--------------------------------------------------------------------------------



 



     Section 4.2 Conditions Precedent to Purchase of Additional Revenue
Participations. The obligation of each Revenue Participation Holder to purchase
any Revenue Participation (other than the Initial Revenue Participations) on any
RP Closing Date is subject to the satisfaction in full at each Revenue
Participation Holder’s sole discretion, of the following conditions precedent:
          (a) Documents. No later than 15 days prior to the proposed RP Closing
Date, the Revenue Participation Holders each shall have received and accepted
(each in its sole discretion) the Production Specifications for the Qualifying
Projects that are the subject of such additional Revenue Participations.
          (b) Representations and Warranties Correct. The representations and
warranties made by Issuer in Section 3 shall be true and correct in all respects
as of the applicable RP Closing Date.
5. ACCOUNTING, RECORDS AND REPORTING
     Section 5.1 Books and Records. Books and records of Issuer shall be kept,
and the financial position and the results of its operations recorded, in
accordance with the accounting methods required for federal income tax purposes,
provided however, that Issuer also may be required to keep financial records in
accordance with GAAP. The books and records of Issuer shall reflect all Issuer
transactions and shall be appropriate and adequate for Issuer’s business.
     Section 5.2 Access to Information. The Revenue Participation Holders may
jointly or severally at their own expense, audit the applicable books cost
reports in respect of each Qualifying Project, contracts and records at the
place where Issuer maintains the same in order to verify the Revenue
Participations payable to the Revenue Participation Holders hereunder; provided,
however, that, so long as no Event of Default has occurred and is continuing, no
Revenue Participation Holder shall be entitled to require any such audit more
than *****. Any such audit shall be conducted only by one of the so-called “Big
Four” accounting firms, provided that the appointment of such party to conduct
such audit shall not create any conflicts of interest (and if all of the “Big
Four” accounting firms have such conflicts, then such other public accountant
reasonably acceptable to the Revenue Participation Holder requesting the audit).
Any such audit shall be conducted during reasonable business hours in such
manner as not to interfere with Issuer’s normal business activities.
     Section 5.3 Filings. Issuer, at Issuer’s expense, shall cause the income
tax returns for Issuer to be prepared and timely filed with the appropriate
authorities and any taxes owed in respect of such returns to be paid in a timely
manner. Issuer, at Issuer’s expense, shall also cause to be prepared and timely
filed, with appropriate federal and state regulatory and administrative bodies,
amendments to, or restatements of, Issuer’s Organizational Documents and all
reports required to be filed by Issuer with those entities under then current
applicable laws, rules, and regulations.
     Section 5.4 Accounting Decisions and Reliance on Others. All decisions as
to accounting matters, except as otherwise specifically set forth herein, shall
be made by Issuer. Notwithstanding the foregoing, in respect of all accounting
matters or positions taken in respect

22



--------------------------------------------------------------------------------



 



of tax returns of the Issuer which may have a tax implication for the Revenue
Participation Holders, such decision shall be made in consultation with the
Revenue Participation Holders.
     Section 5.5 Settlement Reports. On each Settlement Date, Distributor shall
render to Issuer (with a copy to each Revenue Participation Holder, provided
that Distributor’s inadvertent failure to provide such copy to any Revenue
Participation Holder shall be a breach of this Agreement) a settlement report
for each Funded Qualifying Project. Each Settlement Report shall be delivered by
Distributor to Issuer on each Settlement Date together with any sums being shown
due to Issuer. Settlement Reports rendered by Distributor may be changed from
time to time to give effect to year-end adjustments made by Distributor’s
accounting department or public accountants, to items overlooked, to correct
errors, or to reflect any indebtedness which may become uncollectible for any
similar purposes. Should Distributor make any overpayment to Issuer for any
reason, Distributor shall have the right to deduct and retain for its own
account an amount equal to any such overpayment from any sums that may
thereafter become due or payable by Distributor to Issuer or for Issuer’s
account. Should Distributor make any underpayment to Issuer for any reason,
Distributor shall on the next succeeding Settlement Date pay to Issuer an amount
equal to any such underpayment; provided, however, that all amounts payable to
Issuer hereunder shall be subject to all laws and regulations now or hereafter
in existence requiring the deduction or withholding of payments for income or
other taxes payable by or assessable against Issuer arising out of or in
connection with this Agreement. Distributor shall have the right to make such
deductions and withholdings, and the payment thereof to the governmental agency
concerned in accordance with its interpretation in good faith of such laws and
regulations shall constitute payment hereunder to Issuer, and Distributor shall
not be liable to Issuer for the making of such deductions or withholdings or the
payment thereof to the governmental agency concerned. In any such event, Issuer
shall make and prosecute any and all claims which it may have (and which it
desires to make and prosecute) with respect to the same directly with the
governmental agency having jurisdiction in the premises.
     Section 5.6 Accounting Records. Books of account in respect of the
distribution of each Funded Qualifying Project (which books of account are
hereinafter referred to collectively as the “Distribution Records”), shall be
kept at Distributor’s or its Affiliates’ various offices (both in the United
States and abroad) where generated or customarily kept, for as long as such
Distribution Records are customarily retained by such office (provided, however,
that the foregoing obligation shall not apply to any Subdistributors of a Funded
Qualifying Project) and in the form customarily maintained by Distributor or
such Affiliates.
     Section 5.7 Audits. Issuer and each Revenue Participation Holder shall each
have the right, at its own expense, but not more than ***** each, to audit the
Distribution Records at the aforesaid office in order to verify the Settlement
Reports rendered hereunder in connection with each Funded Qualifying Project.
Any such audit shall be conducted only by a certified public accountant during
reasonable business hours and in such manner as not to interfere with
Distributor’s normal business activities, shall not continue for more than *****
and be conducted by a third party accounting firm approved by the Revenue
Participation Holders (Sills & Adelmann, Hacker, Douglas & Company, and any of
the so-called “Big-Four” accounting firms are hereby pre-approved), provided
that no such firm is compensated on a “percentage of recovery” basis, it being
understood that Distributor shall have the right to approve any “percentage of
recovery” retainer), provided, however, that such third party accounting firm
shall

23



--------------------------------------------------------------------------------



 



agree in writing, for the benefit of Distributor, to be bound by the same duties
of confidentiality arising under this Agreement. The Issuer and each Revenue
Participation Holder shall be entitled to conduct the audit within ***** of the
Issuer or each Revenue Participation Holder’s notice to conduct the audit.
Issuer shall not have the right to examine or inquire into any matters or items
which are contained in any such Settlement Report after the expiration of *****
from and after the date of receipt of such Settlement Report, and such
Settlement Report shall be final and conclusive upon Issuer upon the expiration
of such ***** period notwithstanding that the matters or items embraced by or
contained therein may later be contained or referred to in a cumulative
statement pertaining to more than one Accounting Period. Except in the context
of litigation, such cumulative statement shall not be subject to audit by Issuer
to the extent the material contained therein was first reflected on a Settlement
Report submitted more than ***** prior to the date of mailing of such cumulative
statement. Issuer shall be forever barred from maintaining or instituting any
action or proceeding based upon, or in any way relating to, any transactions had
by Distributor, its Affiliates, or its licensees, in connection with the Funded
Qualifying Projects which are reflected on any Settlement Report rendered
hereunder, or the accuracy of any item appearing therein, unless written
objection thereto stating with specificity the particular transaction(s) or
item(s) to which Issuer objects shall have been delivered by Issuer to
Distributor prior to the expiration of the ***** period with respect to such
Settlement Report unless such action or proceeding is commenced within such
period. Notwithstanding the foregoing, a notice of intention to conduct an audit
or to institute litigation shall interrupt each aforementioned ***** period. In
the event the audit is not conducted or litigation instituted within a
reasonable delay from the date of such notice, the right to conduct such audit
or institute litigation shall terminate ***** from a written notice thereof by
the Distributor. The Issuer and each Revenue Participation Holder shall be
entitled to examine: all licensing, distribution and sub-distribution agreements
relating to Funded Qualifying Projects. If a Funded Qualifying Project has been
distributed, licensed, sub-distributed or packaged with Productions which are
not Funded Qualifying Projects (“Packaged Projects”), the Issuer and each
Revenue Participation Holder shall be entitled to examine all licensing,
distribution and sub-distribution agreements in connection with such Funded
Qualifying Project and such Packaged Projects, as well as all accounts, records,
Distribution Records, Settlement Reports and documents which set forth, inter
alia, the price allocation for such Funded Qualifying Project and such Packaged
Projects. In connection with the delivery of each Settlement Report, Distributor
shall provide an officer’s certificate that (i) sets forth the amount of all
rebates, advances and credits allocated to one or more Funded Qualifying
Projects pursuant to agreements with film processing laboratories or other home
video replication entities (e.g., film duplication advances) for such Accounting
Period (collectively, “Rebates”) (on a Production by Production basis), (ii) the
aggregate amount, if any, of any out-of-pocket third party costs (“Rebate
Costs”) incurred in acquiring such Rebates allocated to one or more Funded
Qualifying Projects (on a Production by Production basis), and (iii) certifies
that, taking into account all of the facts and circumstances, the Rebates and
Rebate Costs were allocated to the Funded Qualifying Projects in a fair and
reasonable manner. To the extent that the results of an audit of the
Distribution Records reveals that additional Adjusted Receipts are due to
Issuer, Distributor agrees to pay such sums to Issuer together with interest
thereon at LIBOR, accruing from the date such amount should have been paid to
Issuer.
     Section 5.8 Statements and Payments. All statements and payments
contemplated by this Agreement shall be sent to the respective parties address
as set forth in Section 13.1.

24



--------------------------------------------------------------------------------



 



6. REPRESENTATIONS AND WARRANTIES OF REVENUE PARTICIPATION HOLDERS
     Each Revenue Participation Holder hereby represents and warrants to Issuer
and each other Revenue Participation Holder as follows:
     Section 6.1 No Representations of Profits, etc. Neither Issuer, nor any
other Person has at any time expressly or implicitly represented, guaranteed, or
warranted to it that (a) a percentage of profit and/or amount or type of
consideration will be realized as a result of the purchase of the Revenue
Participations, (b) past performance or experience on the part of Issuer, its
Affiliates or any other Person in any way indicates the predictable results of
the ownership of Revenue Participations or of the overall business of Issuer, or
(c) any cash distributions from Issuer’s operations or otherwise will be made to
the Revenue Participation Holders by any specific date or will be made at all.
     Section 6.2 Authority. It has the full right, power and authority to
execute and deliver this Agreement and to perform each of its obligations
hereunder; that the execution, delivery and performance of this Agreement does
not violate any law or regulation to which it is subject, and does not
constitute a breach or default under any contract or undertaking to which it is
a party; and that this Agreement and all other documents required to be executed
and delivered hereunder by it, when so executed and delivered, will constitute
legal, valid and binding obligations of it, enforceable against it in accordance
with their respective terms, subject, as to the enforcement of remedies, to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     Section 6.3 Access to Information. It acknowledges that all documents and
other materials pertaining to a purchase of a Revenue Participation that it has
requested to examine have been made available for inspection by it. It, or a
Person or Persons acting on its behalf, has had a reasonable opportunity to ask
questions of and receive answers from Issuer concerning the issuance of the
Revenue Participations and Issuer, including, without limitation, Issuer’s
prospective business plans, and all such questions have been answered to its
full satisfaction. The foregoing, however, does not limit or modify the
representations and warranties of Issuer in Section 3 and the Production
Specifications, or the right of any Revenue Participation Holder to rely
thereon.
     Section 6.4 Contingent Nature of Projections. It acknowledges, recognizes
and understands that: (a) Issuer is a start-up with no financial and operating
history and that a purchase of a Revenue Participation involves substantial
risks; (b) any financial projections that may have been provided to it are based
upon assumptions of future operating results developed in good faith by Issuer,
(c) such financial projections merely represent an estimate by Issuer of future
results that Issuer hopes can be achieved based upon assumptions as to certain
events (many of which are beyond Issuer’s control); and (d) no assurances or
representations can be given that the actual results of the operations will
conform to the projected results.
     Section 6.5 Reliance. It has carefully considered and has, to the extent it
believes such discussion necessary, discussed with its professional legal, tax
and financial advisors, the

25



--------------------------------------------------------------------------------



 



suitability of investing in the Revenue Participations for its particular tax
and financial situation, and it has determined that the Revenue Participations
are a suitable investment for it. In making its investment decision, it has
relied solely on its own advisors, and not on the advice of Issuer, LGEI,
Distributor, any of their Affiliates or their respective legal counsel or
financial advisors. It acknowledges that it is not relying upon any person,
firm, limited liability company or corporation in making its decision to
purchase a Revenue Participation and that it has not received any general
solicitation or general advertising concerning Issuer, LGEI, Distributor, any of
their Affiliates or the Revenue Participation, nor is such Revenue Participation
Holder aware that any such solicitation or advertising was received by anyone
else.
     Section 6.6 Information Provided. Notwithstanding the foregoing, LGEI
represents and warrants to SGF that the financial and operating history and
financial results provided to SGF and the Salter Group are true and accurate in
all material respects consistent with what LGEI utilizes in its own financial
projections supplied to its auditors, except that LGEI has also added a terminal
value required because Salter Group required information on ultimate values for
a period of time different from that used by such auditors to calculate such
ultimate values. Nothing contained herein, in any other Transaction Document or
in any information previously or in future provided to SGF or the Salter Group,
neither LGEI nor its Affiliates shall be construed as providing any
representation or warranty regarding the future performance of any Eligible
Project.
7. PRODUCTION AND DISTRIBUTION
     Section 7.1 Production.
          (a) For each Funded Qualifying Project, Issuer (and, if Issuer is not
the Copyright Owner of such Funded Qualifying Project, such Copyright Owner)
shall enter into a Production Services Agreement with a Services Company (and
such Copyright Owner, if applicable). Subject to the terms of this Agreement,
including, without limitation, Section 3.19, Issuer shall ensure that each
Funded Qualifying Project is produced in accordance with the Production
Specifications, subject to changes resulting from force majeure, production
exigencies and other matters beyond the reasonable control of Issuer, the
Copyright Owner of such Funded Qualifying Project, if applicable, any
Co-Producer of such Funded Qualifying Project, if applicable, and the Services
Company providing services in connection with such Funded Qualifying Project,
which changes shall be subject to the approval of the Revenue Participation
Holders, acting reasonably.
          (b) The Revenue Participation Holders acknowledge and agree that,
subject to the Revenue Participations purchased by the Revenue Participation
Holders, except as otherwise provided herein, Issuer will own or control a
sufficient interest in the Rights for each Funded Qualifying Project to enable
it to produce (or co-produce, if applicable) such Funded Qualifying Project and
to exploit the Distribution Rights in the Territory and to be entitled to Gross
Receipts in such Funded Qualifying Project relating to the Territory, unless and
to the extent otherwise disclosed to the Revenue Participation Holders by Issuer
in writing
          (c) Subject to the terms of this Agreement, Issuer shall have sole and
exclusive control of all decisions relating to the development, production,
distribution, exhibition

26



--------------------------------------------------------------------------------



 



and other exploitation of each Funded Qualifying Project, subject to the rights
of (i) if Issuer is not the Copyright Owner of such Funded Qualifying Project,
such Copyright Owner, and (ii) any Co-Producer of such Funded Qualifying
Project, if applicable.
          (d) Each of Issuer and Distributor, shall grant in favour of each
Revenue Participation Holder, pari passu, a security interest, in and to (i) the
Gross Receipts for each Funded Qualifying Project, and (ii) the Rights, the
Ancillary Rights, the Related Rights and including without limitation the
tangible and intangible assets for each Funded Qualifying Project, solely to the
extent required to distribute and exploit such Funded Qualifying Project, which
security interest shall be in a form registrable in the State of Delaware and
the Province of Quebec. The Revenue Participation Holders acknowledge and agree
that the security interests granted to them by Issuer and Distributor shall be
subject to Permitted Encumbrances, provided, however, that, with respect to the
Senior Lender Encumbrances, the Senior Lender InterCreditor Agreement shall
provide that SGF shall have a first priority security interest in its Pro Rata
Amount of the Gross Receipts for each Funded Qualifying Project, subject to the
terms of the Senior Lender InterCreditor Agreement.
     Section 7.2 Distribution. On or before the Initial Closing Date, Issuer and
Distributor shall enter into the Master Distribution Agreement, which shall
provide for the following:
          (a) Subject to the terms and conditions hereof, Distributor shall be
the sole and exclusive distributor for the Funded Qualifying Projects, in any
language, in any and all media and formats now known or hereafter devised, in
perpetuity in the Territory. The parties acknowledge that Distributor and its
Affiliates only distribute the Funded Qualifying Projects directly in the United
Kingdom and the United States of America, and that for all other territories,
the Distribution Rights for the Funded Qualifying Projects will be licensed to a
Subdistributor.
          (b) Distributor shall use diligent efforts and skill (consistent with
the quality standards of first-class distributors and with its theatrical
release pattern for films of a similar genre and budget) in the distribution and
exploitation of the Funded Qualifying Projects in all media throughout the
Territory to maximize Gross Receipts, including, without limitation, obtaining
any permits permissions and/or clearances necessary to exploit the Funded
Qualifying Projects throughout the Territory.
          (c) Distributor shall distribute each Funded Qualifying Project in a
manner consistent with the manner in which it distributes films, videos and
television series that are not Funded Qualifying Projects, and shall include,
without limitation, all Funded Qualifying Projects in output agreements (or
other similar type arrangements) on a non-discriminatory basis with other films,
videos and television series distributed by which it distributes that are not
Funded Qualifying Projects.
          (d) For each Funded Qualifying Project, Distributor shall be entitled
to receive a distribution fee, on an uncrossed basis with all other Funded
Qualifying Projects (the “Distribution Fee”), in an amount equal to ***** for
such Funded Qualifying Project, escalating on a prospective basis only to *****
for such Funded Qualifying Project at such time, if ever, as the sum of the
aggregate amount actually paid to SGF hereunder on account of its Revenue

27



--------------------------------------------------------------------------------



 



Participation for such Funded Qualifying Project shall equal ***** paid by SGF
for such Revenue Participation and further escalating on a prospective basis
only to ***** for such Funded Qualifying Project at such time, if ever, as the
sum of the aggregate amount actually paid to SGF hereunder on account of its
Revenue Participation for such Funded Qualifying Project shall equal ***** paid
by SGF for such Revenue Participation; provided, however, that, for any Funded
Qualifying Project that is a Television Production, the Distributor shall not be
entitled to a Distribution Fee on any Gross Receipts relating to the principal
license fee payable by a U.S. licensee that orders such Funded Qualifying
Project that is a Television Production. Any escalation in the Distribution Fee
for a Funded Qualifying Project, and the date of such escalation, shall be
indicated in the Settlement Report for such Funded Qualifying Project for the
Accounting Period in which such escalation occurred. In the event that SGF
contests the amount actually paid to SGF pursuant to the RP Purchase Agreement
on account of its Revenue Participation for such Funded Qualifying Project, then
the Distribution Fee shall not escalate to ***** (as the case may be), until
such time as the parties hereto have had the opportunity to review and agree on
such amount, and the date upon which such amount was actually paid to SGF, and
any overpayment of such Distribution Fee shall be corrected in the Settlement
Report for the next Accounting Period (or Accounting Periods, if Gross Receipts
are not sufficient to correct such overpayment in such next Accounting Period).
          (e) If Distributor licenses a Funded Qualifying Project as part of a
package with any other motion picture or television series, then Distributor
shall allocate the proceeds and expenses in respect of such Funded Qualifying
Project on a good faith, arm’s length and non-discriminatory basis.
          (f) Distributor shall not use such Funded Qualifying Project to obtain
more favorable terms on other motion pictures or television series, licensed by
Distributor or its Affiliates.
          (g) On each Settlement Date, Distributor shall provide Issuer, as part
of the applicable Settlement Report, and Issuer shall provide the Revenue
Participation Holders, with copies of all license agreements entered into by
Distributor in connection with any Funded Qualifying Project or any rights
therein, during the Accounting Period relating to such Settlement Report, if
any.
          (h) All Gross Receipts relating to the Funded Qualifying Projects
shall be paid directly to Distributor. In the event that any party hereto
receives any Gross Receipts directly or indirectly, such party agrees to hold
such monies in trust for Distributor and to pay to Distributor, upon receipt,
all such Gross Receipts, without any deductions or withholdings whatsoever.
          (i) LGEI agrees, on behalf of it and its Affiliates, including,
without limitation, Issuer and Distributor, that notwithstanding any provision
to the contrary in any other agreement, it and they will not deduct any fees or
expenses whatsoever from the Gross Receipts prior to or contemporaneously with
the paying of the Gross Receipts to the Revenue Participation Holders except as
contemplated in the Master Distribution Agreement.

28



--------------------------------------------------------------------------------



 



          (j) For each Funded Qualifying Project that is a Film Production and
which has been identified as a theatrical release pursuant to the Production
Specifications, Distributor shall release such Funded Qualifying Project
theatrically within ***** of delivery of such Funded Qualifying Project to
Distributor. Subject to the terms hereof, the size, date, cost and scope of such
theatrical release shall be determined in the sole discretion of Distributor in
accordance with its theatrical release pattern for films of a similar genre and
budget. In the event Distributor fails to release a Funded Qualifying Project
that is a Film Production and which has been identified as a theatrical release
pursuant to the Production Specifications as provided above, then (a) Issuer
shall pay to SGF an amount equal to the Purchase Price paid by SGF in connection
with such Funded Qualifying Project, less any amounts paid to SGF on account of
its Revenue Participation for such Funded Qualifying Project prior to the date
of such payment, plus LIBOR (calculated from the date of each advance of funds
by SGF) and (b) upon payment of such amount to SGF, (1) all of SGF’s rights,
title and interest in and to such Funded Qualifying Project, including, without
limitation, any Gross Receipts related thereto, shall automatically revert to
Issuer, (2) all Gross Receipts and Rights in and to such Funded Qualifying
Project shall be released from any hypothec or security interest granted in
favour of SGF and (3) SGF shall execute and deliver to Issuer and Distributor
all such documents and instruments as may be reasonably necessary to give effect
to such reversion and release, including, without limitation, UCC financing
change statements, documents to be filed in the RPMRR and an assignment and
quitclaim to be registered in the CIPO and the USCO.
          (k) For each Funded Qualifying Project which is not completed and
delivered within ***** of its anticipated completion and delivery date as
specified in the Production Specifications (Production Schedule), SGF shall have
the option, exercisable within ***** following such *****, to require Issuer to
pay to SGF an amount equal to the Purchase Price paid by SGF in connection with
such Funded Qualifying Project plus LIBOR (calculated from the date of each
advance of funds by SGF). If SGF exercises such option, then (a) Issuer shall
pay to SGF an amount equal to the Purchase Price paid by SGF in connection with
such Funded Qualifying Project, less any amounts paid to SGF on account of its
Revenue Participation for such Funded Qualifying Project prior to the date of
such payment, plus LIBOR (calculated from the date of each advance of funds by
SGF) and (b) upon payment of such amount to SGF, (1) all of SGF’s rights, title
and interest in and to such Funded Qualifying Project, including, without
limitation, any Gross Receipts related thereto, shall automatically revert to
Issuer, (2) all Gross Receipts and Rights in and to such Funded Qualifying
Project shall be released from any hypothec or security interest granted in
favour of SGF and (3) SGF shall execute and deliver to Issuer and Distributor
all such documents and instruments as may be reasonably necessary to give effect
to such reversion and release, including, without limitation, UCC financing
change statements, documents to be filed in the RPMRR and an assignment and
quitclaim to be registered in the CIPO and the USCO.
8. TERMS OF REVENUE PARTICIPATIONS
     Section 8.1 In General. Each Revenue Participation shall consist solely of
the right to receive distributions from Issuer or Distributor on account of
Gross Receipts for a specific Funded Qualifying Project as provided in this
Article 8 and those other rights specified in this Agreement. No Revenue
Participation Holder (a) is or shall be an owner of any stock in the capital of,
or any other equity interest in, Issuer, except for LGEI, which owns, directly
or

29



--------------------------------------------------------------------------------



 



indirectly, 100% of the capital stock of Issuer, (b) is or shall be an assignee
of any ownership interest in Issuer, (c) is or shall be an assignee or owner of
any of the assets or property of Issuer, except to the extent of the Revenue
Participations purchased pursuant to this Agreement, or (d) shall have any
liability for any of the debts, liabilities or other obligations of Issuer.
Nothing herein contained shall constitute a partnership among or joint venture
by any party hereto or constitute either party the agent of the other. No party
shall hold itself out contrary to the terms of this Section 8.1 and no party
shall become liable by reason of any representation, act or omission of the
other contrary to the provisions hereof.
     Section 8.2 Adjustments to Pro Rata Amounts. The Revenue Participation
Holders acknowledge that their Pro Rata Amounts have been determined based on
Projected Budgets rather than actual Direct Costs and Estimated Tax Credit
Amounts and that once the actual Direct Costs and Tax Credit Amounts are known,
such Pro Rata Amounts may be subject to change and adjustment. If the actual
Direct Costs for a Funded Qualifying Project are greater or less than the
Projected Budget used to calculate the Purchase Price for the Revenue
Participations for such Funded Qualifying Project, and/or the actual Tax Credit
Amounts for such Funded Qualifying Project are greater or less than the
Estimated Tax Credit Amounts for such Funded Qualifying Project, then (a) the
Pro Rata Amount for such Funded Qualifying Project for SGF shall be calculated
as the ratio between (i) the Purchase Price paid by SGF for its Revenue
Participation for such Funded Qualifying Project and (ii) the difference between
(1) the actual Direct Costs for such Funded Qualifying Project and (2) the
actual Tax Credit Amounts for such Funded Qualifying Project and (b) the Pro
Rata Amount for such Funded Qualifying Project for LGEI shall be calculated as
100% less the adjusted SGF Pro Rata Amount for such Funded Qualifying Project
determined in accordance with Section 8.2(a). If Gross Receipts are paid to a
Revenue Participation Holder prior to an adjustment to such Revenue
Participation Holder’s Pro Rata Amount, then the immediately subsequent payment
or payments of Gross Receipts to such Revenue Participation Holder shall be
increased or decreased until such time as for any deficit or surplus resulting
from the calculation of the original Pro Rata Amount has been corrected.
     Section 8.3 Distributions to the Revenue Participation Holders; Waterfall.
Issuer shall disburse, or shall cause Distributor to disburse, the Gross
Receipts for each Funded Qualifying Project, (together with any accrued interest
thereon and/or any net income or gain on the investment of such Gross Receipts,
if applicable) in the following order of priority (the “Waterfall”):
          (a) first, to the payment of any Third Party Participations
(including, without limitation, any Co-Financing Participations that are
included in the Third Party Participations) and residuals relating to such
Funded Qualifying Project;
          (b) second, to Distributor, for the payment of the Distribution Fee
relating to such Gross Receipts;
          (c) third, to Distributor for payment of the Distribution Expenses for
such Funded Qualifying Project; and

30



--------------------------------------------------------------------------------



 



          (d) fourth, one hundred percent (100%) to (i) each Revenue
Participation Holder based on its Pro Rata Amount then in effect for such Funded
Qualifying Project, subject to any adjustments required by the final sentence of
Section 8.2 and (ii) the payment of Co-Financing Participations that are not
included in the Third Party Participations, pari passu and pro rata.
     Section 8.4 Settlement Reports. On each Settlement Date, Issuer or LGEI
shall cause Distributor to submit to the Revenue Participation Holders a
settlement report (“Settlement Report”) detailing (i) Gross Receipts received by
Issuer, LGEI, Distributor or any affiliate thereof for each Funded Qualifying
Project for and through the most recently concluded Accounting Period; (ii) the
Distribution Expenses incurred with respect to each Funded Qualifying Project
for and through such Accounting Period or payable within ***** after such
Accounting Period; and (iii) any change or adjustment in the Pro Rata Amounts
required due to (1) any change in the Direct Costs for such Funded Qualifying
Project that may have occurred in such Accounting Period and/or (2) any
difference between the Estimated Tax Credit Amount for such Funded Qualifying
Project and the actual Tax Credit Amount for such Funded Qualifying Project, as
may be determined in such Accounting Period.
     Section 8.5 Payments to the Revenue Participation Holders. Each Settlement
Report shall be accompanied by payment, if any, of amounts payable to each
Revenue Participation Holder.
     Section 8.6 Gross Receipts Not Crossed. Gross Receipts shall be disbursed
through the Waterfall on a Funded Qualifying Project-by-Funded Qualifying
Project basis and Gross Receipts from one Funded Qualifying Project will not be
crossed with Gross Receipts from any other Funded Qualifying Project.
9. LGEI REPURCHASE OBLIGATION
     Section 9.1 LGEI shall have the obligation (the “Repurchase Obligation”) to
make a reasonable good faith written offer (each an “LGEI Offer”) to purchase,
at fair market value (based on the net present value of expected future cash
flows for the Funded Qualifying Projects) (the “Repurchase Price”), (a) all
Revenue Participations of SGF and (b) all other interests of SGF in the Funded
Qualifying Projects (collectively, the “SGF Interest”), on the date that is
(a) for Funded Qualifying Projects for which production was completed in the
first three (3) years of the Term, six (6) years following the actual Release
Date of the first such Funded Qualifying Project and (b) for Funded Qualifying
Projects for which production was completed in the fourth (4th) year of the
Term, three (3) years from the actual Release Date of each such Funded
Qualifying Project.
     Section 9.2 SGF and LGEI shall negotiate in good faith for ***** after
presentation of the LGEI Offer. If SGF and LGEI fail to reach an agreement on
the Repurchase Price within such period, SGF may, either; (i) for *****
following such period negotiate with third parties for the sale of the SGF
Interest to third parties, provided that SGF shall provide a minimum of *****
notice to LGEI of its intention to sell such SGF Interest to a third party on
terms satisfactory to SGF (the “Third Party Offer”), which notice shall disclose
all material terms of the Third Party Offer; or (ii) opt to submit the
evaluation of the Repurchase Price to (x) a mutually acceptable

31



--------------------------------------------------------------------------------



 



“Big Four” accounting firms with an expertise in business valuations or (y) a
mutually acceptable valuator, such as Houlihan Lokey Howard & Zukin, Salem
Partners LLC or The Salter Group LLC, each of which are pre-approved. The
valuation of the Repurchase Price determined by such accounting firm or valuator
shall, in the absence of fraud, be final and binding and no appeal shall lie
therefrom. If SGF elects to proceed with a valuation of the Repurchase Price
pursuant to Section 9.2(ii), then the purchase of the SGF Interest shall occur
within ***** of the date of such valuation, or such later date as LGEI and SGF
may mutually agree. Notwithstanding anything contained herein, SGF shall not be
permitted to sell the SGF Interest to any Direct Competitor.
     Section 9.3 Upon LGEI’s receipt of notice from SGF of its intention to sell
the SGF Interest pursuant to a Third Party Offer, LGEI shall have ***** within
which LGEI shall have the right and option (its “Matching Right”) to purchase
such SGF Interest upon the terms of the Third Party Offer. If LGEI elects to
exercise its Matching Right, then the purchase of the SGF Interest shall occur
within ***** of the date of such election, or such later date as LGEI and SGF
may mutually agree.
     Section 9.4 If LGEI opts not to exercise its Matching Right, SGF shall have
the right to sell the SGF Interest pursuant to the Third Party Offer, provided
that any sale of such SGF Interest shall be subject to this Agreement,
including, without limitation, the requirement that SGF shall not be permitted
to sell the SGF Interest to any Direct Competitor.
     Section 9.5 Notwithstanding the foregoing, in the event SGF does not secure
a Third Party Offer, within the ***** period described in Section 9.2(i), it
shall be entitled to accept the LGEI Offer upon written notice thereof, provided
that such acceptance occurs within ***** of the expiry of the ***** period
described in Section 9.2(i).
     Section 9.6 Upon payment of the Repurchase Price, or such other amount
payable pursuant to the Matching Right, to SGF by LGEI, (1) all of SGF’s rights,
title and interest in and to the Funded Qualifying Projects, including, without
limitation, any Gross Receipts related thereto, shall be transferred to LGEI,
(2) the hypothec and security interests granted in favour of SGF by Issuer and
Distributor shall be released and (3) SGF shall execute and deliver to LGEI,
Issuer and Distributor all such documents and instruments as may be reasonably
necessary to give effect to such transfer and release, including, without
limitation, UCC financing change statements, documents to be filed in the RPMRR
and an assignment and quitclaim to be registered in the CIPO and the USCO.
10. SEQUELS, PREQUELS AND REMAKES
     Section 10.1 SGF shall have the right of first negotiation to have
submitted and have included as a Funded Qualifying Project hereunder any
Production that is a sequel, series, new season, prequel, spin-off, remake,
based on or derived from any Funded Qualifying Project (in each case, a
“Sequel”) in accordance with and pursuant to the terms and conditions of this
Agreement, to the extent that LGEI or its Affiliates owns or controls sufficient
rights to develop, produce (or co-produce, as applicable) and exploit such
Sequel.
     Section 10.2 Notwithstanding the foregoing, SGF’s rights under this
Article 10 shall

32



--------------------------------------------------------------------------------



 



not extend to (a) any Production that is based on or derived from any Production
that is not a Funded Qualifying Project, or (b) any Production that is a Sequel
of any Production that has had a release, public exhibition or public broadcast
prior to the Closing Date, including, without limitation, prior seasons of any
Television Production (each a “Franchise Project”), regardless of whether any
other Sequel of a Franchise Project is produced as a Funded Qualifying Project.
     Section 10.3 SGF’s rights under this Article 10 shall be subject to third
party contractual restrictions. LGEI agrees to inform SGF in writing of all such
contractual restrictions prior to SGF agreeing to purchase a Revenue
Participation in a project submitted to the Revenue Participation Holders for
acceptance as a Funded Qualifying Project, as contemplated by the provisions of
this Agreement relating to the acceptance of any Production Specifications.
     Section 10.4 There shall be no requirement on Issuer, LGEI or any of their
Affiliates to produce any Sequel in the Province of Quebec, Canada.
     Section 10.5 SGF’s rights to acquire Revenue Participations in Sequels
shall automatically terminate if SGF has not accepted as Qualifying Projects
***** successive Eligible Projects submitted by Issuer or LGEI hereunder, which
are subsequently produced by Issuer, LGEI or their Affiliates and which, as
submitted, would have resulted in not less than 65% of the Direct Costs being
incurred in the Province of Quebec, Canada.
11. EVENT OF DEFAULT; REMEDIES
          (a) The occurrence of any of the following events shall be considered
an “Event of Default”:
               (i) Issuer fails to make a payment due to a Revenue Participation
Holder more than ***** after its receipt of notice of such failure (an “Issuer
Payment Default”).
               (ii) Any representation or warranty by Issuer made or deemed made
herein or in the Production Specifications is incorrect in any respect on or as
of the date made or deemed made and shall remain unremedied for ***** after the
date upon which written notice thereof shall have been given.
               (iii) Issuer or Distributor fails to perform or observe any term,
covenant or agreement contained hereunder or the Transaction Documents and shall
remain unremedied for ***** after the date upon which written notice thereof
shall have been given.
               (iv) Issuer or Distributor shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors,
(i) voluntarily cease to conduct its business in the ordinary course, or
(ii) any proceeding shall be instituted by or against Issuer seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order to relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property, or (iii) shall take any action to
authorize any of the actions set forth hereinabove, an “Insolvency Event”.

33



--------------------------------------------------------------------------------



 



          (b) If an Issuer Payment Default or an Insolvency Event occurs and is
continuing, each Revenue Participation Holder shall have the right, but not the
obligation, to terminate this Agreement, provided, however, that with respect to
any Funded Qualifying Project that has been produced, all rights and obligations
of such Revenue Participation Holder with respect to such Funded Qualifying
Project shall survive such termination subject to the terms and conditions of
this Agreement.
          (c) All rights and remedies set forth herein, are cumulative in nature
and are not intended to be exclusive of any other rights and remedies any party
may have under this Agreement or under applicable law for any Event of Default
or other breach of this Agreement.
12. TERMINATION
     Section 12.1 Unless otherwise provided herein, this Agreement shall
terminate upon expiration of the Term except that all of SGF’s rights to receive
Revenue Participations shall continue until such time as LGEI has executed its
Repurchase Obligation.
13. MISCELLANEOUS
     Section 13.1 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
               (i) if to Issuer, to it at 2700 Colorado Avenue, Suite 200, Santa
Monica, CA 90404, Attention: General Counsel, Facsimile: (310) 255-3860.
               (ii) if to any Revenue Participation Holder, to it at its address
(or telecopy number) set forth on Schedule 2.1.
          (b) Notices and other communications to the Revenue Participation
Holders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by such Revenue Participation Holder. Issuer
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that approval of such procedures may be limited to particular notices
or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to all of the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 13.2 Successors and Assigns.
          (a) This Agreement shall enure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto. Each Revenue
Participation Holder may

34



--------------------------------------------------------------------------------



 



assign all, but not less than all, of its rights and obligations in and to this
Agreement and its Revenue Participations to any one of its Affiliates without
the prior written consent of Issuer or any other Revenue Participation Holder,
provided that such assignment shall not relieve the assignor of its obligations
to fund Purchase Prices under this Agreement. Subject to the provisions of this
Section 13.2, such transfer shall be effective upon receipt by Issuer of an
assignment and assumption agreement with respect to such Revenue Participations
in a form reasonably acceptable to Issuer. Notwithstanding the foregoing, no
Revenue Participation Holder may assign any of its rights or obligations in and
to this Agreement or its Revenue Participation to any Direct Competitor.
          (b) No Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.
          (c) By its acceptance of the Revenue Participations, each Revenue
Participation Holder acknowledges that the Revenue Participations have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and may be resold only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, and that
Issuer is not required to register the Revenue Participations. Each Revenue
Participation Holder represents that it is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act, and is acquiring the Revenue
Participations for investment for its own account, with no present intention of
dividing its participation with others (except for a potential transfer or
transfers of the Revenue Participations to Affiliates of such Revenue
Participation Holder) or reselling or otherwise distributing the same in
violation of the Securities Act or any applicable state securities laws.
     Section 13.3 Indemnity. Issuer agrees (a) to indemnify and hold harmless
the Revenue Participation Holders and their respective Affiliates and their
Affiliates’ respective directors, officers, employees, consultants and agents
(each an “Indemnified Party”) (to the full extent permitted by Applicable Law)
from and against any and all claims, demands, losses, judgments, damages and
liabilities (including, without limitation, liabilities for penalties) incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of, any investigation, litigation or other proceeding (whether or not
any Revenue Participation Holder is a party thereto) related to the entering
into and/or performance this Revenue Participation Agreement, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding (i) any such losses, liabilities, claims, damages or expenses of an
Indemnified Party to the extent they are found in a final judgment of a court of
competent jurisdiction to have been incurred by reason of the gross negligence
or willful misconduct of such Indemnified Party and (ii) litigation solely
between Issuer, on the one hand, and the Revenue Participation Holders, on the
other hand, in connection with this Agreement or the transactions contemplated
hereby if, after final non-appealable judgment of a court of competent
jurisdiction, Issuer is the prevailing party or parties in such litigation). If
any proceeding, including, without limitation, any governmental investigation,
shall be instituted involving any Indemnified Party, in respect of which
indemnity may be sought against Issuer, such Indemnified Party shall promptly
notify Issuer in writing. The foregoing indemnity agreement includes, without
limitation, any costs incurred by an Indemnified Party in connection with any
action or proceeding in connection with which any officer or employee of the
Revenue Participation Holders is called as a witness or deponent,

35



--------------------------------------------------------------------------------



 



including, without limitation, the reasonable fees and disbursements of the
Revenue Participation Holders in appearing as a witness or in otherwise
complying with legal process served upon them. The obligations of Issuer under
this Section 13.3 shall survive the termination of this Agreement and shall
inure to the benefit of any Person who was a Revenue Participation Holder
notwithstanding such Person’s assignment of all its Revenue Participations in
accordance herewith.
     Section 13.4 Press Release. The Revenue Participation Holders shall issue a
mutually approved press release announcing the transaction contemplated hereby.
     Section 13.5 Screen Credits. Subject to contractual restrictions, Issuer
shall accord SGF an “In Association With” credit in the main titles of a
Qualifying Project on screen and in the billing block advertising (subject to
customary exclusions) of each Funded Qualifying Project, on a separate card
following the production company’s credit.
     Section 13.6 Entire Agreement. This Agreement cannot be amended, modified
or changed except by a written instrument duly executed by authorized officers
of the parties hereto. This Agreement cancels and supersedes all prior
negotiations and understandings between the parties relating to the production,
financing and distribution of the Qualifying Projects and contains all of the
terms, covenants, conditions, representations and warranties of the parties
hereto. This Agreement may be signed in counterpart, each of which shall be
deemed an original, but all of which together shall constitute the Agreement.
     Section 13.7 CHOICE OF LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
CALIFORNIA WHICH ARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN SUCH STATE.
     Section 13.8 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND COVENANTS
THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY
RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER
THEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT OR TORT OR OTHERWISE. EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN INFORMED
BY THE OTHER PARTIES HERETO THAT THE PROVISIONS OF THIS SECTION 13.8 CONSTITUTE
A MATERIAL INDUCEMENT UPON WHICH SUCH OTHER PARTIES HAVE RELIED, ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT.
ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13.8 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY PARTY TO THE WAIVER OF ITS
RIGHTS TO TRIAL BY JURY.

36



--------------------------------------------------------------------------------



 



     Section 13.9 Judicial Reference. The parties to this Agreement prefer that
any dispute between or among them be resolved in litigation subject to a jury
trial waiver as set forth in Section 13.8. If, and only if, a pre-dispute jury
trial waiver of the type provided for in Section 13.8 is unenforceable in
litigation to resolve any dispute, claim, cause of action or controversy under
this Agreement (each, a “Claim”) in the venue where the Claim is being brought
pursuant to the terms of this Agreement, then, upon the written request of any
party, such Claim, including, without limitation, any and all questions of law
or fact relating thereto, shall be determined exclusively by a judicial
reference proceeding. Except as otherwise provided in Section 13.12, venue for
any such reference proceeding shall be in the state or federal court in the
County or District where venue is appropriate under applicable law (the
“Court”). The parties shall select a single neutral referee, who shall be a
retired state or federal judge. If the parties cannot agree upon a referee
within *****, the Court shall appoint the referee. The referee shall report a
statement of decision to the Court. Notwithstanding the foregoing, nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral or obtain provisional remedies
(including, without limitation, requests for temporary restraining orders,
preliminary injunctions, writs of possession, writs of attachment, appointment
of a receiver, or any orders that a court may issue to preserve the status quo,
to prevent irreparable injury). The parties shall bear the fees and expenses of
the referee equally unless the referee orders otherwise. The referee also shall
determine all issues relating to the applicability, interpretation, and
enforceability of this Section 13.9. The parties acknowledge that any Claim
determined by reference pursuant to this Section 13.9 shall not be adjudicated
by a jury.
     Section 13.10 WAIVER WITH RESPECT TO DAMAGES. EACH PARTY ACKNOWLEDGES THAT
NO PARTY HAS ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, ANY OTHER
PARTY ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENT AND THE RELATIONSHIP BETWEEN THE PARTIES IN CONNECTION
HEREWITH IS SOLELY THAT OF INDEPENDENT CONTRACTORS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NO PARTY SHALL ASSERT, AND EACH PARTY HEREBY WAIVES, ANY CLAIMS
AGAINST ANY OTHER PARTY ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS REVENUE
PARTICIPATION PURCHASE AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 13.11 Severability. Any provision of this Agreement or of the
Revenue Participations which is invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof, and any such invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 13.12 SERVICE OF PROCESS. EACH PARTY (EACH A “SUBMITTING PARTY”)
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE COURTS OF THE STATE
OF CALIFORNIA IN LOS ANGELES COUNTY AND TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE CENTRAL

37



--------------------------------------------------------------------------------



 



DISTRICT OF CALIFORNIA, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT AND THE SUBJECT MATTER HEREOF. EACH
SUBMITTING PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES,
AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY
SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT
ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT, THE SUBJECT
MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURT, (B) HEREBY WAIVES THE
RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY ANY SUBMITTING
PARTY IN STATE COURT TO FEDERAL COURT, AND (C) HEREBY WAIVES THE RIGHT TO ASSERT
IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT
COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT
MATTER. EACH SUBMITTING PARTY HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT
THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 9.1. EACH
SUBMITTING PARTY AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO
SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF EACH OF THE OTHER
SUBMITTING PARTIES. FINAL JUDGMENT AGAINST ANY SUBMITTING PARTY IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A CERTIFIED OR
TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF
INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED, OR (Y) IN
ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION.
     Section 13.13 Headings. Section headings used herein and the Table of
Contents are for convenience only and are not to affect the construction of or
be taken into consideration in interpreting this Agreement.
     Section 13.14 Execution in Counterparts. This Agreement may be executed by
facsimile and in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
instrument.
     Section 13.15 Entire Agreement. This Agreement (including, without
limitation, the Schedules hereto) represents the entire agreement of the parties
with regard to the subject matter hereof and the terms of any letters and other
documentation entered into between any of the parties hereto prior to the
execution of this Agreement which relate to the Revenue Participations shall be
replaced by the terms of this Agreement. To the extent that there are any
inconsistencies or conflicting provisions contained in this Agreement and any
other Agreement, including without limitation the Master Distribution Agreement,
the terms and conditions of this Agreement shall prevail.

38



--------------------------------------------------------------------------------



 



     Section 13.16 Confidentiality. Each of the Revenue Participation Holders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to it and its Affiliates’
directors, officers, employees and agents, including, without limitation,
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or by any subpoena or similar legal
process, or pursuant to requirements of internal document retention and
disclosure policies of general application promulgated pursuant to applicable
law, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) with the consent of
the Revenue Participation Holders, or (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 13.16, or (y) becomes available to the Revenue Participation Holder on a
non-confidential basis from a source other than Issuer. For the purposes of this
Section 13.16, “Information” means all information received from Issuer relating
to Issuer or its business, including, without limitation, Nonpublic Information,
other than any such information that is available to Issuer or any Revenue
Participation Holder on a non-confidential basis prior to disclosure by Issuer;
provided, that in the case of information received from Issuer after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 13.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The obligations of the Revenue Participation
Holders under this Section 13.16 shall survive the termination of this Agreement
and shall remain an obligation, in accordance with the terms hereof, of any
Person who ceases for whatever reason to be a Revenue Participation Holder
hereunder. SGF acknowledges that it may, from time to time, come into possession
of material Nonpublic Information regarding LGEI and its Affiliates and that
U.S. securities laws prohibit any person or entity in possession of such
material Nonpublic Information from purchasing or selling securities of LGEI or
any of its Affiliates. SGF agrees that it will use any material Nonpublic
Information regarding LGEI and its Affiliates in accordance with LGEI’s
compliance policies and applicable law, including, without limitation, federal,
provincial and state securities laws.
     Section 13.17 Waiver of Equitable Remedies. The sole and exclusive remedy
of any Revenue Participation Holder for any breach or default by Issuer or
Distributor, as applicable, hereof shall be to bring an action at law to recover
damages, and no Revenue Participation Holder shall be entitled to any form of
equitable relief, and in no event shall any Revenue Participation Holder be
entitled to terminate or rescind this Agreement or Issuer’s or Distributor’s
rights with respect to a Funded Qualifying Project or enjoin or restrain or
otherwise interfere with Issuer’s or Distributor’s distribution, exhibition or
other exploitation of any Funded Qualifying Project or Issuer’s or Distributor’s
use, publication or dissemination of any advertising issued in connection with
the Funded Qualifying Project. In furtherance of and without limiting the
foregoing, each Revenue Participation Holder agrees that it shall not interfere
or authorize or cause any other party to interfere with the rights of Issuer or
Distributor to quietly and peacefully enjoy and possess all rights in the Funded
Qualifying Projects,

39



--------------------------------------------------------------------------------



 



including, without limitation, all rights under copyright, to the extent owned
or controlled by Issuer or Distributor, as applicable.
[Signature Pages Follow]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and the year first written.

              MQP, LLC,     as Issuer
 
       
 
  By:   /s/ Wayne Levin
 
       
 
  Name:
Title:   Wayne Levin
Director
 
            LIONS GATE ENTERTAINMENT INC.,     as Revenue Participation Holder
 
       
 
  By:   /s/ Wayne Levin
 
       
 
  Name:
Title:   Wayne Levin
General Counsel
 
            LIONS GATE FILMS INC. ,     as a Distributor
 
       
 
  By:   /s/ Wayne Levin
 
       
 
  Name:
Title:   Wayne Levin
General Counsel
 
            LIONS GATE TELEVISION INC. ,     as a Distributor
 
       
 
  By:   /s/ Wayne Levin
 
       
 
  Name:
Title:   Wayne Levin
General Counsel
 
            SGF ENTERTAINMENT INC.,     as a Revenue Participation Holder
 
       
 
  By:   /s/ Peter Shiroky
 
       
 
  Name:   Peter Shiroky
 
  Title:   Mandataire et Fondé de Pouvoir

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Schedule 1 to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Production Specifications

(i)   List of proposed financing partners;   (ii)   Chain of title documents
including a description of the Rights owned or controlled by Issuer or
Distributor;   (iii)   Details regarding third party contractual restrictions in
respect of prequels, sequels, remakes and other derivative works, if applicable;
  (iv)   Insurance policies;   (v)   Existing license agreements or deal memos
(excluding any agreements entered into by LGEI or its Affiliates that are of an
ongoing or multiple Production nature or that are subject to confidentiality
obligations of LGEI or any of its Affiliates (e.g. output agreements);   (vi)  
Territory;   (vii)   Financing Plan;   (viii)   Third Party Participations (and
their required position in the Waterfall);   (ix)   Lead cast;   (x)  
Contractual restriction regarding Screen Credit;   (xi)   Designation as a
theatrical or non-theatrical release;   (xii)   Co-Financing Participations (and
their required position in the Waterfall);   (xiii)   Screenplay or synopsis;  
(xiv)   Director;   (xv)   Production Schedule;   (xvi)   Services Company;  
(xvii)   Estimated Tax Credit Amounts;   (xviii)   Production Budget;   (xix)  
Estimated Quebec spend.

- i -



--------------------------------------------------------------------------------



 



SCHEDULE 2.1
Schedule 2.1 to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Schedule of Contributions

                          Pro Rata Revenue Participation Holder   Notice Address
  Contribution   Amount
 
  2700 Colorado Avenue        
 
  Suite 200        
Lions Gate Entertainment Inc.
  Santa Monica, CA 90404   $260,000,000   65%
 
  Attention: General Counsel        
 
  Facsimile: (310) 255-3860        
 
           
 
  c/o Société générale de        
 
  financement du Québec        
 
  600 de la Gauchetière Street West        
SGF Entertainment Inc.
  Suite 1500   $140,000,000   35%
 
  Montreal, Quebec H3B 4L8        
 
  Attention: Vice President Legal        
 
  Affairs and Secretary        
 
  Facsimile: (514) 876-9306        
 
           
TOTAL:
      $400,000,000   100%

- i -



--------------------------------------------------------------------------------



 



SCHEDULE 2.3(b)(ii)
Schedule 2.3(b)(ii) to Revenue Participation Purchase Agreement dated July 25,
2007 between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue
Participation Holder, Lions Gate Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Cashflow Schedules for the Initial Revenue Participations

- i -



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
Schedule 3.1 to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
List of Jurisdictions
1. State of Delaware.

- i -



--------------------------------------------------------------------------------



 



SCHEDULE 9.2
Schedule 9.2 to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Direct Competitors
*****

- i -



--------------------------------------------------------------------------------



 



SCHEDULE “GR”
Schedule “GR” to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Definition of “Gross Receipts”
     1. Definitions. As used in this Schedule “GR”, all defined terms shall have
the meanings as defined in the Agreement, unless specifically defined herein,
and all references to “Paragraphs” shall refer to paragraphs of this Schedule
“GR”.
     2. Gross Receipts. For the purposes of this Agreement, “Gross Receipts”
shall mean, for each Funded Qualifying Project, one hundred percent (100%) of
all amounts, other than Co-Financing Amounts, actually received by Issuer, LGEI,
Distributor or any of their Affiliates, net of applicable withholding taxes, in
respect of the exhibition, distribution, sale, licensing, sub-licensing and
exploitation of such Funded Qualifying Project in all gauges, formats, media
(now known or hereafter devised) and languages (except as otherwise provided
herein) throughout the universe and for greater certainty, including, without
limitation, the Rights, all right, title and interest to any associated rights,
Merchandising, Ancillary Rights, secondary or publishing rights, including,
without limitation, pre-sales, advances, bonuses, prizes and similar proceeds
regardless of when such amounts are received (i.e., whether they are received
prior to or after the purchase of Revenue Participations in the applicable
Funded Qualifying Project, provided the Revenue Participation Holders purchase
Revenue Participations in the applicable Funded Qualifying Project and provided
further that such amounts are generated prior to the Repurchase Date), but
excluding advances, etc. taken into account in the definition of P&A Costs and
Other Releasing Costs and Affiliate Payments, including, without limitation, the
following:

A.   All non-refundable sums actually received by Distributor from the following
sources:

  (i)   Licenses by Distributor directly to exhibitors of the right to exhibit
the Funded Qualifying Project by means of Theatrical, Non-Theatrical or
Television;     (ii)   Licenses by Distributor to Subdistributors, net of any
fees and expenses charged by such Subdistributor;     (iii)   The sale or lease
of souvenir Funded Qualifying Projects and booklets;     (iv)   Recoveries by
Distributor from actions based on unfair competition, piracy and/or
infringements of copyrights and trademarks of the Funded Qualifying Project,
which recoveries are intended to compensate Distributor for losses sustained in
respect of the Funded Qualifying Project and shall be fairly and reasonably
allocated among all Productions involved therein; provided, that no Distribution
Fee shall be charged on any portion of such recovery included in the Gross
Receipts that represents punitive, rather than actual or statutory, damages;

- i -



--------------------------------------------------------------------------------



 



  (v)   The net receipts from so-called “four-wall” deals on a collective basis,
i.e., the sums received by Distributor from theater(s) where Distributor has
taken over the operation of such theater(s) specifically for the exhibition of
the Funded Qualifying Project, less all out-of-pocket costs of operating the
theater(s) and those advertising costs that would normally and actually be paid
by theaters and which are paid by Distributor;     (vi)   Monies received from
the Copyright Royalty Tribunal (or similar agencies established under the laws
of any jurisdiction);     (vii)   Exploitation of the Ancillary Rights;    
(viii)   Monies received by Distributor from the distribution, sale or other
exploitation of Home Video Rights and any Video Levies (as defined below)
collected by Distributor, less local taxes, rebates, discounts, credit
adjustments for defective Videograms, customs duties, import charges, shipping,
mailing and insurance charges, dubbing and subtitling costs, and mastering and
submastering costs; provided, however, that Distributor shall have the right to
deduct up to ***** of all such monies as a reserve for returns and credits of
any nature, including, without limitation, those on account of one hundred
percent (100%) or a lesser return privilege, defective merchandise, exchange
privilege, promotional credits, errors in billing, unusual overstock, bad debts
and errors in shipping, which reserves shall be liquidated within *****,
pursuant to Distributor’s customs and practices. “Video Levies” shall mean
levies or other charges collected under operation of law with respect to the
Funded Qualifying Project in the Territory on the sale of video recorders, blank
video cassettes or video discs or similar items or the rental of Videograms
which become payable to the Copyright Owner or the distributor of the Funded
Qualifying Project. Distributor shall be entitled to collect all revenue from
Video Levies.

B.   Gross Receipts shall be determined after all reserves, refunds, credits,
discounts, allowances and adjustments granted to exhibitors and Subdistributors,
whether occasioned by condemnation by boards of censorship, settlement of
disputes or otherwise. advance payments and guarantees shall not be included in
Gross Receipts until earned by the exhibition of the Funded Qualifying Project
or forfeited.

C.   Gross Receipts shall not include (a) any portion thereof which is
contributed to charitable organizations in connection with or related to
premieres of the Funded Qualifying Project; (b) the receipts which are the
contractually acquired property of the following parties, whether or not
Subsidiaries or divisions of Distributor: (i) exhibitors or others who may use
or actually exhibit the Funded Qualifying Project, (ii) radio or television
broadcasters (including, without limitation, pay, cable, and closed circuit
systems), (iii) book or music publishers, (iv) phonograph record producers or
distributors and (v) merchandisers, manufacturers and the like.

- ii -



--------------------------------------------------------------------------------



 



D.   Amounts charged back to Distributor or its Affiliates in any Accounting
Period for damaged goods and returns of home video units shall reduce Gross
Receipts in such Accounting Period.

- iii -



--------------------------------------------------------------------------------



 



SCHEDULE “MDA”
Schedule “MDA” to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Master Distribution Agreement
Part 1 – Lions Gate Films Inc.

- i -



--------------------------------------------------------------------------------



 



SCHEDULE “MDA”
Schedule “MDA” to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Master Distribution Agreement
Part 2 – Lions Gate Television Inc.

- i -



--------------------------------------------------------------------------------



 



SCHEDULE “PSA”
Schedule “PSA” to Revenue Participation Purchase Agreement dated July 25, 2007
between MQP, LLC, as Issuer, SGF Entertainment Inc., as a Revenue Participation
Holder, Lions Gate Entertainment Inc., as a Revenue Participation Holder, Lions
Gate Films, Inc. and Lions Gate Television Inc. (the “Agreement”).
Form of Production Services Agreement

- i -